IKON Office Solutions, Inc.

7.75% SENIOR NOTES DUE 2015



--------------------------------------------------------------------------------



Indenture

Dated as of September 21, 2005



--------------------------------------------------------------------------------



The Bank of New York

Trustee



--------------------------------------------------------------------------------



1

CROSS-REFERENCE TABLE*

          Trust Indenture     Act Section   Indenture Section
310(a)(1)
    7.10  
(a)(2)
    7.10  
(a)(3)
    N.A.  
(a)(4)
    N.A.  
(a)(5)
    7.10  
(b)
    7.10  
(c)
    N.A.  
311(a)
    7.11  
(b)
    7.11  
(c)
    N.A.  
312(a)
    2.06  
(b)
    11.03  
(c)
    11.03  
313(a)
    7.06  
(b)(1)
    N.A.  
(b)(2)
    7.06, 7.07  
(c)
    7.06, 11.02  
(d)
    7.06  
314(a)
    4.03, 4.04, 11.05  
(b)
    N.A.  
(c)(1)
    11.04  
(c)(2)
    11.05  
(c)(3)
    N.A.  
(d)
    N.A.  
(e)
    11.05  
(f)
    N.A.  
315(a)
    7.01  
(b)
    7.05  
(c)
    7.01  
(d)
    7.01  
(e)
    6.11  
316(a) (last sentence)
    2.10  
(a)(1)(A)
    6.05  
(a)(1)(B)
    6.04  
(a)(2)
    N.A.  
(b)
    6.07  
(c)
    11.14  
317(a)(1)
    6.08  
(a)(2)
    6.09  
(b)
    2.05  
318(a)
    11.01  
(b)
    N.A.  
(c)
    N.A.  

2

TABLE OF CONTENTS

Page

ARTICLE ONE

DEFINITIONS AND INCORPORATION

BY REFERENCE



      Section 1.01. Definitions  



      Section 1.02. Other Definitions  



      Section 1.03. Incorporation by Reference of Trust Indenture Act  



      Section 1.04. Rules of Construction  

ARTICLE TWO

THE NOTES



      Section 2.01. Form and Dating  



      Section 2.02. Execution and Authentication  



      Section 2.03. Methods of Receiving Payments on the Notes  



      Section 2.04. Registrar and Paying Agent  



      Section 2.05. Paying Agent to Hold Money in Trust  



      Section 2.06. Holder Lists  



      Section 2.07. Transfer and Exchange  



      Section 2.08. Replacement Notes  



      Section 2.09. Outstanding Notes  



      Section 2.10. Treasury Notes  



      Section 2.11. Temporary Notes  



      Section 2.12. Cancellation  



      Section 2.13. Defaulted Interest  



      Section 2.14. CUSIP Numbers  

ARTICLE THREE

REDEMPTION AND OFFERS TO

PURCHASE



      Section 3.01. Notices to Trustee  



      Section 3.02. Selection of Notes to Be Redeemed  



      Section 3.03. Notice of Redemption  



      Section 3.04. Effect of Notice of Redemption  



      Section 3.05. Deposit of Redemption Price  



      Section 3.06. Notes Redeemed in Part  



      Section 3.07. Optional Redemption  



      Section 3.08. Repurchase Offers  



      Section 3.09. Mandatory Redemption  

ARTICLE FOUR

COVENANTS



      Section 4.01. Payment of Notes  



      Section 4.02. Maintenance of Office or Agency  



      Section 4.03. Reports  



      Section 4.04. Compliance Certificate  



      Section 4.05. [intentionally omitted]  



      Section 4.06. Stay, Extension and Usury Laws  



      Section 4.07. Restricted Payments  



      Section 4.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries  



      Section 4.09. Incurrence of Indebtedness and Issuance of Preferred Stock  



      Section 4.10. Asset Sales  



      Section 4.11. Transactions with Affiliates.  



      Section 4.12. Liens.  



      Section 4.13. Business Activities.  



      Section 4.14. Repurchase upon a Change of Control.  



      Section 4.15. [intentionally omitted]  



      Section 4.16. Designation of Restricted and Unrestricted Subsidiaries  



      Section 4.17. Payments for Consent  



      Section 4.18. [intentionally omitted]  



      Section 4.19. Sale and Leaseback Transactions  



      Section 4.20. Suspension  



      Section 4.21. Issuances of Guarantees by Restricted Subsidiaries  

ARTICLE FIVE

SUCCESSORS



      Section 5.01. Merger, Consolidation or Sale of Assets  



      Section 5.02. Successor Corporation Substituted  

ARTICLE SIX

DEFAULTS AND REMEDIES



      Section 6.01. Events of Default  



      Section 6.02. Acceleration  



      Section 6.03. Other Remedies  



      Section 6.04. Waiver of Past Defaults  



      Section 6.05. Control by Majority  



      Section 6.06. Limitation on Suits  



      Section 6.07. Rights of Holders of Notes to Receive Payment  



      Section 6.08. Collection Suit by Trustee  



      Section 6.09. Trustee May File Proofs of Claim  



      Section 6.10. Priorities  



      Section 6.11. Undertaking for Costs  

ARTICLE SEVEN

TRUSTEE



      Section 7.01. Duties of Trustee  



      Section 7.02. Certain Rights of Trustee  



      Section 7.03. Individual Rights of Trustee  



      Section 7.04. Trustee’s Disclaimer  



      Section 7.05. Notice of Defaults  



      Section 7.06. Reports by Trustee to Holders of the Notes  



      Section 7.07. Compensation and Indemnity  



      Section 7.08. Replacement of Trustee  



      Section 7.09. Successor Trustee by Merger, Etc  



      Section 7.10. Eligibility; Disqualification  



      Section 7.11. Preferential Collection of Claims Against Company  

ARTICLE EIGHT

DEFEASANCE AND COVENANT DEFEASANCE



      Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance  



      Section 8.02. Legal Defeasance and Discharge  



      Section 8.03. Covenant Defeasance  



      Section 8.04. Conditions to Legal or Covenant Defeasance  



      Section 8.05. Deposited Money and Government Securities to Be Held in
Trust; Other Miscellaneous Provisions  



      Section 8.06. Repayment to the Company  



      Section 8.07. Reinstatement  

ARTICLE NINE

AMENDMENT, SUPPLEMENT AND WAIVER



      Section 9.01. Without Consent of Holders of Notes  



      Section 9.02. With Consent of Holders of Notes  



      Section 9.03. Compliance with Trust Indenture Act  



      Section 9.04. Revocation and Effect of Consents  



      Section 9.05. Notation on or Exchange of Notes  



      Section 9.06. Trustee to Sign Amendments, Etc  

ARTICLE TEN

SATISFACTION AND DISCHARGE



      Section 10.01. Satisfaction and Discharge  



      Section 10.02. Deposited Money and Government Securities to Be Held in
Trust; Other Miscellaneous Provisions  



      Section 10.03. Repayment to the Company  

ARTICLE ELEVEN

MISCELLANEOUS



      Section 11.01. Trust Indenture Act Controls  



      Section 11.02. Notices  



      Section 11.03. Communication by Holders of Notes with Other Holders of
Notes  



      Section 11.04. Certificate and Opinion as to Conditions Precedent  



      Section 11.05. Statements Required in Certificate or Opinion  



      Section 11.06. Rules by Trustee and Agents  



      Section 11.07. No Personal Liability of Directors, Officers, Employees and
Stockholders  



      Section 11.08. Governing Law  



      Section 11.09. Consent to Jurisdiction  



      Section 11.10. No Adverse Interpretation of Other Agreements  



      Section 11.11. Successors  



      Section 11.12. Severability  



      Section 11.13. Counterpart Originals  



      Section 11.14. Acts of Holders  



      Section 11.15. Benefit of Indenture  



      Section 11.16. Table of Contents, Headings, Etc  

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
  FORM OF NOTE
FORM OF CERTIFICATE OF TRANSFER
FORM OF CERTIFICATE OF EXCHANGE
FORM OF CERTIFICATE FROM ACQUIRING INSTITUTIONAL
ACCREDITED INVESTOR

3

INDENTURE dated as of September 21, 2005 among IKON Office Solutions, Inc., an
Ohio corporation (the “Company”), and The Bank of New York as trustee.

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its 7.75% Senior Notes due 2015 to
be issued in one or more series as provided in this Indenture. All things
necessary to make this Indenture a valid agreement of the Company, in accordance
with its terms, have been done.

The Company and the Trustee (as defined below) agree as follows for the benefit
of each other and for the equal and ratable benefit of the Holders (as defined
below) of the 7.75% Senior Notes due 2015:

ARTICLE ONE

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01. Definitions.

“144A Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee, that shall be issued in a denomination equal to the outstanding
principal amount at maturity of the Notes sold in reliance on Rule 144A.

“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Additional Notes” means an unlimited maximum aggregate principal amount of
Notes (other than the Notes issued on the date hereof) issued under this
Indenture in accordance with Section 2.02 and 4.09 hereof.

“Adjusted Consolidated Net Tangible Assets” of any Person means, as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries, as of the end of the most recently ended
fiscal quarter for which internal financial statements are available, less
(1) all intangible assets, including, without limitation, goodwill, organization
costs, patents, trademarks, copyrights, franchises, and research and development
costs, (2) current liabilities and (3) all finance receivables.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise provided that for purposes of Sections 4.07, 4.10 and
4.11 only, beneficial ownership of 10% or more of the Voting Stock of a Person
shall be deemed to be control. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Agent” means any Registrar, Paying Agent or co-registrar.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Asset Sale” means:



  (1)   the sale, lease, conveyance or other disposition of any assets or
rights; provided that the sale, conveyance or other disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole will be governed by Section 4.14 and/or Section 5.01 and not by
Section 4.10; and



  (2)   the issuance of Equity Interests by any Restricted Subsidiary (other
than directors’ qualifying shares) or the sale by the Company or any of its
Restricted Subsidiaries of Equity Interests in any of its Restricted
Subsidiaries.

Notwithstanding the preceding, the following items shall be deemed not to be
Asset Sales:



  (1)   any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $3.0 million;



  (2)   a transfer of assets between or among the Company and its Restricted
Subsidiaries;



  (3)   an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to another Restricted Subsidiary of the Company;



  (4)   the sale or lease of equipment, inventory, accounts receivable or other
assets in the ordinary course of business;



  (5)   the sale or other disposition of Cash Equivalents or marketable
securities;



  (6)   any transaction that constitutes a Permitted Investment or a Restricted
Payment that is permitted by Section 4.07;



  (7)   any sale or disposition of any property or equipment that has become
damaged, worn out, obsolete or otherwise unsuitable for use in connection with
the business of the Company and its Restricted Subsidiaries;



  (8)   the creation of a Lien not prohibited by this Indenture;



  (9)   sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property of the Company or any
Restricted Subsidiary of the Company to the extent such license does not
interfere with the business of the Company or any Restricted Subsidiary of the
Company;



  (10)   any surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claim of any kind; and



  (11)   a Permitted Asset Securitization.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, (a) if such Sale and Leaseback Transaction is a Capital
Lease Obligation, the amount of Indebtedness represented thereby according to
the definition of “Capital Lease Obligation”, and (b) in all other instances,
the present value of the obligation of the lessee for net rental payments during
the remaining term of the lease included in such Sale and Leaseback Transaction,
including any period for which such lease has been extended or may, at the
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.

“Board of Directors” means:



  (1)   with respect to a corporation, the board of directors of the
corporation;



  (2)   with respect to a partnership, the Board of Directors of the general
partner of the partnership; and



  (3)   with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board Resolution” means a resolution certified by the Secretary or an Assistant
Secretary of the Company to have been duly adopted by the Board of Directors of
the Company and to be in full force and effect on the date of such
certification.

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

“Borrowing Base” means the amount equal to 25% of the sum of (a) the book value
of the accounts receivable of the Company and its Restricted Subsidiaries plus
(b) the book value of the inventory of the Company, in each case as of the end
of the most recently ended fiscal quarter of the Company for which financial
statements of the Company have been made available.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capital Stock” means:



  (1)   in the case of a corporation, shares of corporate stock;



  (2)   in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;



  (3)   in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and



  (4)   any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.

“Cash Equivalents” means:



  (1)   United States dollars;



  (2)   securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
having maturities of not more than one year from the date of acquisition;



  (3)   time deposits, money market deposits and certificates of deposit with
maturities of 270 days or less from the date of acquisition, with any commercial
banks organized under the laws of the United States, the United Kingdom or
Canada, each having capital and surplus in excess of $500.0 million and a rating
of “A” or better by a nationally recognized statistical rating agency;



  (4)   repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (2) or (3) of this
definition entered into with any financial institution meeting the
qualifications specified in clause (3) of this definition, or any primary
government securities dealer reporting to the Market Reports Division of the
Federal Reserve Bank of New York;



  (5)   tax-free variable rate demand notes which are fully supported by letters
of credit with any financial institution meeting the qualifications specified in
clause (3) of this definition;



  (6)   commercial paper having the highest rating obtainable from Moody’s or
S&P and in each case maturing within 270 days after the date of acquisition;



  (7)   instruments equivalent to those referred to in clauses (1) to (6) of
this definition denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and



  (8)   investment in funds which invest substantially all of their assets in
Cash Equivalents of the kinds described in clauses (1) through (7) of this
definition.

“Change of Control” means the occurrence of any of the following:



  (1)   the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);



  (2)   the adoption of a plan relating to the liquidation or dissolution of the
Company;



  (3)   any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the ultimate Beneficial Owner, directly or
indirectly, of a majority of the voting power of the Voting Stock of the
Company;



  (4)   the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors; or



  (5)   the Company consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into the Company, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Company or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where (A) the
Voting Stock of the Company outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person (immediately
after giving effect to such issuance) and (B) immediately after such
transaction, no “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) becomes, directly or indirectly, the ultimate
Beneficial Owner of a majority of the voting power of all classes of the Voting
Stock of the Company.

“Clearstream” means Clearstream Banking, société anonyme, Luxembourg (formerly
Cedel Bank, société anonyme), and any successor thereto.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means, with respect to any Person, any Capital Stock (other than
Preferred Stock) of such Person.

“Company” means the corporation named as “the Company” in the first paragraph of
this Indenture, not including any of its subsidiaries, until a successor
corporation shall have become such pursuant to the applicable provisions of this
Indenture, and thereafter, the “Company” shall mean such successor corporation.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:



  (1)   provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus



  (2)   Fixed Charges of such Person and its Restricted Subsidiaries for such
period to the extent that such Fixed Charges were deducted in computing such
Consolidated Net income; plus



  (3)   depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; minus



  (4)   non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue consistent with past practice and any items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges or asset valuation adjustments made in any prior period, in each case,
on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Fixed Charges of, and the depreciation and amortization and
other non-cash expenses of, a Restricted Subsidiary of the Company shall be
added to Consolidated Net Income to compute Consolidated Cash Flow of the
Company only to the extent that a corresponding amount of Consolidated Net
Income of such Restricted Subsidiary would be permitted at the date of
determination to be dividended to the Company by such Restricted Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:



  (1)   the Net Income for such period of any Person that is not a Subsidiary,
of any Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting shall be excluded, provided that, to the extent not previously
included in Consolidated Net Income, Consolidated Net Income of such Person
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) to the
referent Person or a Restricted Subsidiary thereof in respect of such period;



  (2)   the income reflected on the “finance income” line on the Company’s
consolidated statement of income and the interest expense reflected on the
“finance interest expense” line on the Company’s consolidated statement of
income, together with the related provision for taxes on such amounts calculated
using the same effective tax rate as the consolidated effective tax rate for the
same period, shall be excluded (except to the extent included pursuant to clause
(1) above).



  (3)   the Net Income of any Restricted Subsidiary shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its equity
holders, unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that, to the extent not
previously included in Consolidated Net Income, Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Restricted Subsidiary thereof (subject to the provisions of
this clause (3)) in respect of such period;



  (4)   the Net Income of any Person acquired during the specified period for
any period prior to the date of such acquisition shall be excluded;



  (5)   the cumulative effect of a change in accounting principles shall be
excluded;



  (6)   restructuring charges related to actions taken prior to July 1, 2005,
together with the related provision for taxes on such charges calculated using
the same effective tax rate as the consolidated effective tax rate for the same
period, shall be excluded;



  (7)   non-cash compensation charges, including any such charges arising from
stock options, restricted stock grants or other equity-incentive programs, shall
be excluded; and



  (8)   unrealized gains and losses from Hedging Obligations that do not
constitute Indebtedness shall be excluded.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:



  (1)   was a member of such Board of Directors on the date of this Indenture;
or



  (2)   was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 hereof or such other address as to which the Trustee
may give notice to the Company.

“Credit Agreement” means that certain Credit Agreement, dated as of July 28,
2004, as amended on March 24, 2005, by and among the Company, as U.S. borrower,
Ikon Office Solutions Group Plc, as U.K. borrower, the lenders from time to time
party thereto and Wachovia Bank, National Association, as Administrative Agent
and Collateral Agent, providing for up to $200 million of revolving credit
borrowings, including any related letters of credit, notes, Guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and in each case as amended, restated, modified, renewed, refunded,
replaced or refinanced from time to time by one or more credit facilities, in
which case, the credit agreement or similar agreement together with all other
documents and instruments related shall constitute the “Credit Agreement,”
whether with the same or new agents and lenders.

“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Credit Agreement (and any hedging arrangements with the lenders
thereunder or Affiliates of such lenders, secured by the collateral securing the
Company’s Obligations under the Credit Agreement), commercial paper facilities,
fiscal agency agreements or indentures, in each case with banks or other
institutional lenders or a trustee, providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), letters of credit or issuance of notes, bonds,
debentures or other evidences of Indebtedness, in each case as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time by one or more of such facilities or forms of
Indebtedness.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.07 hereof, substantially in the
form of Exhibit A hereto, except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.04 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the date on
which the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if:



  (1)   the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders or such Capital Stock than
the terms applicable to the Notes and described in Sections 4.10 and 4.14; and



  (2)   any such requirement only becomes operative after compliance with such
terms applicable to the Notes, including the purchase of any Notes tendered
pursuant thereto.

The term “Disqualified Stock” shall also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the date on which the Notes mature. The amount of any
Disqualified Stock that does not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to the Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Domestic Subsidiary” means any Subsidiary of the Company that was formed under
the laws of the United States or any state thereof or the District of Columbia.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock) of any Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the Notes issued in the Registered Exchange Offer in
accordance with subsection 2.07(f) hereof.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
(other than Indebtedness under the Credit Agreement) in existence on the date of
this Indenture.

“Euroclear” means the Euroclear Clearance System and any successor thereto.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Company or, if such amount exceeds $20.0 million, by the Board
of Directors, whose determination shall be conclusive.

“Finance Subsidiary” means (i) IKON Receivables-2, LLC and IKON Receivables
Funding, LLC and (ii) each other Subsidiary created or acquired after the Issue
Date the primary business of which is the leasing or other financing of products
distributed by the Company and its Subsidiaries.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:



  (1)   acquisitions and dispositions of business entities or property and
assets constituting a division or line of business of any Person and Investments
that have been made by the specified Person or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated on a pro forma basis in accordance with
Regulation S-X under the Securities Act;



  (2)   the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded;



  (3)   the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, shall be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Subsidiaries following the Calculation Date; and



  (4)   consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Calculation Date (taking into account any interest rate option, swap, cap
or similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.

For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:



  (1)   the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to interest rate Hedging Obligations; plus



  (2)   the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus



  (3)   any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; plus



  (4)   the product of (a) all dividends, whether paid or accrued and whether or
not in cash, on any series of Disqualified Stock or preferred stock of such
Person or any of its Restricted Subsidiaries, other than dividends on Equity
Interests payable solely in Equity Interests of the Company (other than
Disqualified Stock) or to the Company or a Restricted Subsidiary of the Company,
times (b) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP;

provided that in no event shall interest expense reflected on the “finance
interest expense” line on the Company’s consolidated statement of income be
included within Fixed Charges.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Global Note Legend” means the legend set forth in clause (2) of subsection
2.07(g) hereof, which is required to be placed on all Global Notes issued under
this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01, subsection 2.07(b),
2.07(d) or 2.07(f) of this Indenture.

“Government Securities” means securities that are direct obligations of the
United States of America for the timely payment of which its full faith and
credit is pledged.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:



  (1)   interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and other agreements or arrangements designed to protect
such Person against fluctuations in interest rates;



  (2)   commodity swap agreements, commodity option agreements, forward
contracts and other agreements or arrangements designed to protect such Person
against fluctuations in commodity prices; and



  (3)   foreign exchange contracts, currency swap agreements and other
agreements or arrangements designed to protect such Person against fluctuations
in foreign currency exchange rates.

“Holder” means a Person in whose name a Note is registered.

“incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness; provided that (1) any Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary of the Company
will be deemed to be incurred by such Restricted Subsidiary at the time it
becomes a Restricted Subsidiary of the Company and (2) neither the accrual of
interest nor the accretion of original issue discount nor the payment of
interest in the form of additional Indebtedness (to the extent provided for when
the Indebtedness on which such interest is paid was originally issued) shall be
considered an incurrence of Indebtedness.

“Indebtedness” means, with respect to any specified Person (without
duplication):



  (1)   any indebtedness of such Person, whether or not contingent, other than
indebtedness supporting finance contracts and unsold residual value that is
non-recourse to, and is not otherwise guaranteed by (other than performance
Guarantees not involving a monetary obligation in connection with such
indebtedness), the Company or any other Restricted Subsidiary thereof,



  (a)   in respect of borrowed money;



  (b)   evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof), but excluding
obligations with respect to letters of credit (including trade letters of
credit) securing obligations described in clause (e) below entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the third business day following receipt by such Person of a
demand for reimbursement;



  (c)   representing banker’s acceptances;



  (d)   in respect of Hedging Obligations, other than Hedging Obligations that
are incurred for the purpose of protecting the Company or any of its Restricted
Subsidiaries against fluctuations in interest rates, commodity prices or foreign
currency exchange rates, and not for speculative purposes, and that do not
increase the Indebtedness of the obligor outstanding at any time other than as a
result of fluctuations in interest rates, commodity prices or foreign currency
exchange rates or by reason of fees, indemnities and compensation payable
thereunder; or



  (e)   representing the balance deferred and unpaid of the purchase price of
any property which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto or the
completion of such services, except any such balance that constitutes an accrued
expense or trade payable;



  (2)   Capital Lease Obligations and Attributable Debt; and



  (3)   Disqualified Stock.

In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided that the amount of
such Indebtedness shall be the lesser of (A) the Fair Market Value of such asset
at such date of determination and (B) the amount of such Indebtedness, and (y)
to the extent not otherwise included, the Guarantee by the specified Person of
any Indebtedness of any other Person.

The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:



  (1)   the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and



  (2)   in the case of a Hedging Obligation that constitutes Indebtedness shall
be equal to the notional amount of such Hedging Obligation;

provided that the obligation to repay money borrowed and set aside at the time
of the incurrence of any Indebtedness in order to pre-fund the payment of the
interest on such Indebtedness shall be deemed not to be “Indebtedness” so long
as such money is held to secure the payment of such interest.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Purchasers” means Wachovia Capital Markets, LLC, Lehman Brothers Inc.,
ABN AMRO Incorporated, Greenwich Capital Markets, Inc., PNC Capital Markets,
Inc., Scotia Capital (USA) Inc., BNY Capital Markets, Inc. and Fifth Third
Securities, Inc., collectively.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who is not also a QIB.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans or other extensions of credit (including Guarantees and other
arrangements, but excluding advances to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of the Company or
its Restricted Subsidiaries and endorsements for collection or deposit arising
in the ordinary course of business), advances (excluding commission, payroll,
travel and similar advances to officers and employees made consistent with past
practices), capital contributions (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

If the Company or any Restricted Subsidiary of the Company sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Company such that, after giving effect to any such sale or disposition,
such Person is no longer a Subsidiary of the Company, the Company shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such former Restricted
Subsidiary at the time of such sale or other disposition.

“Issue Date” means September 21, 2005.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

“Legended Regulation S Global Note” means a global Note in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
at maturity of the Notes initially sold in reliance on Rule 903 of Regulation S.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Registered Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction. An Operating Lease
shall not constitute a Lien on the assets subject thereto.

“Moody’s” means Moody’s Investor Services, Inc. or any successor rating agency.

“Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:



  (1)   any gain (or loss), together with any related provision for taxes on
such gain (or loss), realized in connection with: (a) any asset sale outside the
ordinary course of business of such Person or its Restricted Subsidiaries; or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and



  (2)   any extraordinary gain or loss of such Person or its Restricted
Subsidiaries, together with any related provision for taxes on such
extraordinary gain (or loss).

“Net Leverage Ratio” means, for any person as of any date (the “Leverage
Calculation Date”), the ratio of (i) an amount equal to (a) Indebtedness of such
Person and its Restricted Subsidiaries on the Leverage Calculation Date less
(b) the cash and marketable securities of such person and its Restricted
Subsidiaries on the Leverage Calculation Date, determined on a pro forma basis,
to (ii) the Consolidated Cash Flow of such Person for such Person’s four most
recently ended fiscal quarters for which financial statements are available. For
purposes of calculating the Net Leverage Ratio, acquisitions and dispositions of
business entities or property and assets constituting a division or line of
business of any Person and Investments that have been made by the specified
Person or any of its Restricted Subsidiaries, including through mergers or
consolidations and including any related financing transactions, subsequent to
the commencement of the period for which the Net Leverage Ratio is being
calculated and on or prior to the Leverage Calculation Date during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Leverage Calculation Date, shall be given pro forma effect as if
they had occurred on the first day of the four-quarter reference period and
Consolidated Cash Flow for such reference period shall be calculated on a pro
forma basis in accordance with Regulation S-X under the Securities Act.

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, secured by a Lien on the asset or assets that were the subject of
such Asset Sale and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the 7.75% Senior Notes due 2015 of the Company issued on the date
hereof and any Additional Notes, including any Exchange Notes. The Notes and the
Additional Notes, if any, shall be treated as a single class for all purposes
under this Indenture.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Offering Memorandum” means the final offering memorandum dated September 16,
2005 relating to the offering of the Notes.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
at least two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, that meets the requirements of this
Indenture.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee (who may be counsel to or an employee of the Company)
that meets the requirements of this Indenture.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and with respect to DTC (as defined in Section 2.01), shall
include Euroclear and Clearstream).

“Permitted Asset Securitization” means each Permitted Lease Receivable
Securitization and each Permitted Trade Receivable Securitization.

“Permitted Business” means any business conducted or proposed to be conducted
(as described in the Offering Memorandum) by the Company and its Restricted
Subsidiaries on the date of this Indenture and other businesses reasonably
related, complementary or ancillary thereto.

“Permitted Investments” means:



  (1)   any Investment in the Company or in a Restricted Subsidiary of the
Company;



  (2)   any Investment in cash or Cash Equivalents;



  (3)   any Investment by the Company or any Restricted Subsidiary of the
Company in a Person, if as a result of such Investment:



  (a)   such Person becomes a Restricted Subsidiary of the Company; or



  (b)   such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;



  (4)   any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 4.10;



  (5)   Hedging Obligations that do not constitute Indebtedness;



  (6)   Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;



  (7)   stock, obligations or securities received in settlement of debt or
satisfaction of judgments;



  (8)   commission, payroll, travel, relocation and similar advances to officers
and employees of the Company or any of its Restricted Subsidiaries that are
expected at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP;



  (9)   any Person where such Investment was acquired by the Company or any of
its Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Company or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Company or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;



  (10)   any Person to the extent such Investment is made by the Company or a
Restricted Subsidiary for consideration consisting only of Capital Stock (other
than Disqualified Stock) of the Company;



  (11)   any Person to the extent such Investment existed on the Issue Date and
any Investment that replaces, refinances or refunds such an Investment, provided
that the new Investment is in an amount that does not exceed the amount
replaced, refinanced or refunded in the same Person as the Investment replaced,
refinanced or refunded;



  (12)   Investments in Finance Subsidiaries or any Subsidiary SPC used to
effect a Permitted Asset Securitization in an amount which, when taken together
with all other Investments made pursuant to this clause (12) and then
outstanding, does not exceed (a) the greater of (i) £100.0 million or (ii) 15%
of Adjusted Consolidated Net Tangible Assets (calculated in dollars and
converted into pounds sterling at the time of the proposed Investment) in the
case of a Permitted Lease Receivable Securitization and (b) the greater of (i)
$100.0 million or (ii) 10% of Adjusted Consolidated Net Tangible Assets in the
case of a Permitted Trade Receivable Securitization; and



  (13)   Investments not otherwise permitted by this definition in an amount
which, when taken together with all other Investments made pursuant to this
clause (13) and then outstanding, does not exceed the greater of $25.0 million
and 2.5% of Adjusted Consolidated Net Tangible Assets.

“Permitted Lease Receivable Securitization” means, with respect to the Company
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to lease receivables of any Finance Subsidiary
or Subsidiary SPC, which such sale, transfer, contribution, conveyance or other
disposition is funded by the recipient of such assets in whole or in part by
borrowings or the issuance of instruments or securities that are paid
principally from the cash derived from such assets or interests in such assets;
provided that the aggregate amount of gross proceeds available to the Company or
any Subsidiary in connection with all such transactions shall not at any time
exceed the greater of (i) £100.0 million or (ii) 15% of Adjusted Consolidated
Net Tangible Assets (calculated in dollars and converted into pounds sterling at
the time of the proposed Investment) and provided further that any such
Permitted Lease Receivable Securitization shall be non-recourse to, and shall
not otherwise be Guaranteed by (other than performance Guarantees not involving
a monetary obligation in connection with such Permitted Lease Receivable
Securitization) the Company or any other Restricted Subsidiary thereof.

“Permitted Liens” means:



  (1)   Liens on the assets of the Company securing Obligations relating to
Indebtedness incurred under subsection 4.09(b)(1);



  (2)   Liens on the assets of the Company securing Obligations relating to
Indebtedness incurred in compliance with Section 4.09 other than clause (1),
(4) or (11) of paragraph (b) thereof, provided that the aggregate principal
amount of all Indebtedness secured by such liens at any time outstanding shall
not exceed the greater of $25.0 million and 2.5% of Adjusted Consolidated Net
Tangible Assets;



  (3)   Liens securing the Notes or any Guarantee of the Notes;



  (4)   Liens in favor of the Company or any Restricted Subsidiary;



  (5)   Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Restricted Subsidiary of
the Company; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Company or
the Restricted Subsidiary;



  (6)   Liens on property existing at the time of acquisition thereof by the
Company or any Restricted Subsidiary of the Company, provided that such Liens
were in existence prior to the contemplation of such acquisition and do not
extend to any property other than the property so acquired by the Company or the
Restricted Subsidiary;



  (7)   Liens existing on the date of this Indenture;



  (8)   Liens to secure Obligations relating to Indebtedness (including Capital
Lease Obligations) permitted by subsection 4.09(b)(4); provided, however, that
any such Lien may not extend to any property or assets of the Company or any
Restricted Subsidiary other than the property or assets purchased, leased,
constructed or approved with the proceeds of such Indebtedness and any
improvements or accessions thereto;



  (9)   statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;



  (10)   Liens on cash or Cash Equivalents (a) securing Hedging Obligations of
the Company or any of its Restricted Subsidiaries, which are incurred for the
purpose of fixing, hedging or swapping interest rate, commodity price or foreign
currency exchange rate risk (or to reverse or amend any such agreements
previously made for such purposes), and not for speculative purposes, or
(b) securing letters of credit that support such Hedging Obligations;



  (11)   Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other social
security obligations;



  (12)   Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Indebtedness), leases, or
other similar obligations arising in the ordinary course of business;



  (13)   survey exceptions, encumbrances, easements or reservations of, or
rights of others for, rights of way, zoning or other restrictions as to the use
of properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
the Company or any of its Restricted Subsidiaries;



  (14)   judgment and attachment Liens not giving rise to an Event of Default
and notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;



  (15)   Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;



  (16)   Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any of its Subsidiaries on deposit with or in possession of such
bank;



  (17)   any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense (other than any property
that is the subject of a Sale and Leaseback Transaction);



  (18)   Liens for taxes, assessments and governmental charges not yet
delinquent or being contested in good faith and for which adequate reserves have
been established to the extent required by GAAP;



  (19)   Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;



  (20)   Liens of franchisors in the ordinary course of business not securing
Indebtedness;



  (21)   Liens on trade receivables of the Company or assets of Finance
Subsidiaries or Subsidiary SPCs arising pursuant to a Permitted Asset
Securitization (which Liens shall be limited to accounts, including lease
receivables, and chattel paper therein), in an amount at any time outstanding
not to exceed (a) the greater of (i) £100.0 million or (ii) 15% of Adjusted
Consolidated Net Tangible Assets (calculated in dollars and converted into
pounds sterling at the time of the proposed Investment) in the case of a
Permitted Lease Receivable Securitization and (b) the greater of (i)
$100.0 million and (ii) 10% of Adjusted Consolidated Net Tangible Assets in the
case of a Permitted Trade Receivable Securitization;



  (22)   Liens on the assets of Foreign Subsidiaries securing Indebtedness
incurred under subsection 4.09(b)(11); and



  (23)   Liens on the property or assets of the Company or any Restricted
Subsidiary to secure any Obligations incurred in refinancing, in whole or in
part, of any Indebtedness secured by Liens referred to in clause (3), (5),
(6) or (7) above; provided, however, that any such Lien shall be limited to all
or part of the same property or assets that secured the original Lien (together
with improvements and accessions to such property or assets) and the aggregate
principal amount of Indebtedness that is secured by such Lien shall not be
increased to any amount greater than the sum of:



  (a)   the outstanding principal amount, or, if greater, the committed amount,
of the Indebtedness secured by Liens described under clause (3), (5), (6) or
(7) above, as the case may be, at the time the original Lien became a Permitted
Lien under this Indenture, and



  (b)   an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, incurred by the Company or such Restricted Subsidiary in
connection with such refinancing;



  (24)   Liens securing Obligations relating to Indebtedness of the Company or
its Subsidiaries relating to Rental Pool Capital Expenditures in an aggregate
amount at any time outstanding not to exceed the greater of (a) $100.0 million
or (b) 40% of the sum of the “Property and Equipment, net” and “Equipment on
operating leases, net of accumulated depreciation” line items on the Company’s
balance sheet for the most recently ended fiscal quarter; and



  (25)   Liens on lease receivables, financing contracts and related assets
securing Obligations of the Company and its Restricted Subsidiaries pursuant to
the Program Agreement dated March 31, 2004 between the Company and General
Electric Capital Corporation, including the Canadian Rider dated June 30, 2004,
as the same may be amended, supplemented extended or replaced from time to time.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Restricted Subsidiaries; provided
that:



  (1)   the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest thereon and
the amount of any premium and defeasance costs necessary to accomplish such
refinancing and such reasonable expenses incurred in connection therewith);



  (2)   such Permitted Refinancing Indebtedness has a final maturity date no
earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;



  (3)   if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness is subordinated in right of payment to, the
Notes, as applicable, on terms at least as favorable to the Holders of Notes as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded;



  (4)   if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is pari passu in right of payment to the Notes, such
Permitted Refinancing Indebtedness is pari passu with, or subordinated in right
of payment to, the Notes; and



  (5)   such Indebtedness is incurred either by the Company or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

“Permitted Trade Receivable Securitization” means, with respect to the Company
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to trade receivables of the Company and its
Subsidiaries, directly or indirectly through a Subsidiary SPC, which such sale,
transfer, contribution, conveyance or other disposition is funded by the
recipient of such assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such assets or interests in such assets; provided that the aggregate amount of
gross proceeds available to the Company or any Subsidiary in connection with all
such transactions shall not at any time exceed the greater of (i) $100.0 million
and (ii) 100% of Adjusted Consolidated Net Tangible Assets and provided further
that any such Permitted Trade Receivable Securitization shall be non-recourse
to, and shall not otherwise be Guaranteed by (other than performance Guarantees
not involving a monetary obligation in connection with such Permitted Trade
Receivable Securitization) the Company or any other Restricted Subsidiary
thereof.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or redemptions upon liquidation.

“Private Placement Legend” means the legend set forth in clause (1) of
subsection 2.07(g) to be placed on all Notes issued under this Indenture except
where otherwise permitted by the provisions of this Indenture.

“Public Equity Offering” means an offer and sale of common stock (other than
Disqualified Stock) of the Company pursuant to a registration statement that has
been declared effective by the Commission pursuant to the Securities Act (other
than a registration statement on Form S-8 or otherwise relating to equity
securities issuable under any employee benefit plan of the Company).

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means (1) with respect to the Notes issued on
the date of this Indenture, the Registration Rights Agreement, to be dated the
date of this Indenture, among the Company, Wachovia Capital Markets, LLC and
Lehman Brothers Inc. and (2) with respect to any Additional Notes, any
registration rights agreement between the Company and the other parties thereto
relating to the registration by the Company of such Additional Notes under the
Securities Act.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Legended Regulation S Global Note or an
Unlegended Regulation S Global Note, as appropriate.

“Rental Pool Capital Expenditures” means, with respect to the Company and its
Subsidiaries for any period, all expenditures made in connection with the
acquisition, replacement or repair of any equipment that will be revenue
producing and rented or leased to customers of such Persons.

“Replacement Assets” means (1) assets (other than cash, Cash Equivalents or
securities) that will be used or useful in a Permitted Business or
(2) substantially all the assets of a Permitted Business or a majority of the
Voting Stock of any Person engaged in a Permitted Business that will become on
the date of acquisition thereof a Restricted Subsidiary or (3) Capital Stock
constituting a minority interest in a Restricted Subsidiary.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as such term
is used in Rule 903(b)(2) of Regulation S.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor rating agency.

“Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired (other than transient ownership of equipment to be
subject to an Operating Lease after its acquisition), whereby such Person sells
or transfers such assets or properties and then or thereafter leases such assets
or properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X of
the Securities Act.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subordinated Indebtedness” means Indebtedness of the Company that is
subordinate or junior in right of payment to the Notes pursuant to a written
agreement to that effect.

“Subsidiary” means, with respect to any specified Person:



  (1)   any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and



  (2)   any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof).

“Subsidiary Guarantee” means the Guarantee by any Subsidiary Guarantor of the
Company’s payment obligations under the Notes.

“Subsidiary Guarantors” means each Subsidiary that executes a Guarantee in
accordance with the provisions of this Indenture, and their respective
successors and assigns until released from their obligations under their
Guarantees and the Indenture in accordance with the terms of the Indenture.

“Subsidiary SPC” means each Subsidiary organized as a special purpose entity
solely (i) to acquire accounts, chattel paper or related rights from the Company
or its Subsidiaries pursuant to one or more Permitted Asset Securitizations, and
(ii) to sell, convey, pledge or otherwise transfer such assets, any interests
therein and any assets related thereto, to one or more trusts, partnerships,
corporations or other entities under such Permitted Asset Securitizations.

“TIA” means the Trust Indenture Act of 1939, as in effect on the date on which
this Indenture is qualified under the TIA.

“Trustee” means The Bank of New York, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Unlegended Regulation S Global Note” means a global Note in the form of
Exhibit A hereto bearing the Global Note Legend, deposited with or on behalf of
and registered in the name of the Depositary or its nominee and issued following
expiration of the Restricted Period.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes, and that does not bear the Private
Placement Legend.

“Unrestricted Subsidiary” means (i) IKON Receivables-2, LLC and IKON Receivables
Funding, LLC and (ii) any other Subsidiary of the Company that is designated by
the Board of Directors of the Company as an Unrestricted Subsidiary pursuant to
a Board Resolution in compliance with Section 4.16, and any Subsidiary of such
Subsidiary.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:



  (1)   the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by



  (2)   the then outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares or
Investments by foreign nationals mandated by applicable law) shall at the time
be owned by such Person or by one or more Wholly Owned Restricted Subsidiaries
of such Person.

Section 1.02. Other Definitions.

          Term   Defined in Section
“Act”
    11.14  
“Affiliate Transaction”
    4.11  
“Asset Sale Offer”
    4.10  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.14  
“Change of Control Payment”
    4.14  
“Change of Control Payment Date”
    4.14  
“Covenant Defeasance”
    8.03  
“DTC”
    2.01  
“Event of Default”
    6.01  
“Excess Proceeds”
    4.10  
“Legal Defeasance”
    8.02  
“Offer Amount”
    3.08  
“Offer Period”
    3.08  
“Paying Agent”
    2.04  
“Permitted Debt”
    4.09  
“Purchase Date”
    3.08  
“Registrar”
    2.04  
“Related Proceedings”
    11.09  
“Repurchase Offer”
    3.08  
“Restricted Payments”
    4.07  
“Reversion Date”
    4.20  
“Specified Courts”
    11.09  
“Suspended Covenants”
    4.20  
“Suspension Date”
    4.20  

Section 1.03. Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company and any successor
obligor upon the indenture securities.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by Commission rule under the TIA
have the meanings so assigned to them.

Section 1.04. Rules of Construction. Unless the context otherwise requires:



  (a)   a term has the meaning assigned to it;



  (b)   an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;



  (c)   “or” is not exclusive;



  (d)   words in the singular include the plural, and in the plural include the
singular;



  (e)   provisions apply to successive events and transactions; and



  (f)   references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the Commission from time to time.

ARTICLE TWO

THE NOTES

Section 2.01. Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be issued in
registered, global form without interest coupons in minimum denominations of
$1,000 and integral multiples of $1,000 in excess thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (and shall include the Global Note Legend thereon
and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Notes issued in definitive form shall be substantially in the form of
Exhibit A attached hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Each Global Note represents such of the outstanding Notes as shall be
specified therein and each shall provide that it represents the aggregate
principal amount of outstanding Notes from time to time endorsed thereon and
that the aggregate principal amount of outstanding Notes represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges
and redemptions. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or, if the Custodian and the
Trustee are not the same Person, by the Custodian at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.07 hereof.

(c) Regulation S Global Notes. Notes offered and sold in reliance on
Regulation S shall be issued initially in the form of the Legended Regulation S
Global Note, which shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee, as custodian for The Depository Trust
Company (“DTC”) in New York, New York, and registered in the name of the
Depositary or the nominee of the Depositary for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. Following the
termination of the Restricted Period, beneficial interests in the Legended
Regulation S Global Note may be exchanged for beneficial interests in Unlegended
Regulation S Global Notes pursuant to Section 2.07 and the Applicable
Procedures. Simultaneously with the authentication of Unlegended Regulation S
Global Notes, the Trustee shall cancel the Legended Regulation S Global Note.
The aggregate principal amount of the Regulation S Global Notes may from time to
time be increased or decreased by adjustments made on the records of the Trustee
and the Depositary or its nominee, as the case may be, in connection with
transfers of interest as hereinafter provided.

(d) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions” and “Customer
Handbook” of Clearstream shall be applicable to transfers of beneficial
interests in the Regulation S Global Notes that are held by Participants through
Euroclear or Clearstream.

Section 2.02. Execution and Authentication.

At least one Officer of the Company shall sign the Notes for the Company by
manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee. Such signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is unlimited.

The Company may, subject to Article Four of this Indenture and applicable law,
issue Additional Notes under this Indenture, including Exchange Notes. The Notes
issued on the Issue Date and any Additional Notes subsequently issued shall be
treated as a single class for all purposes under this Indenture.

The Trustee shall, upon a written order of the Company signed by two Officers of
the Company (an “Authentication Order”), authenticate Notes for original issue
on the date hereof of $225.0 million. At any time and from time to time after
the execution of this Indenture, the Trustee shall, upon receipt of an
Authentication Order, authenticate Notes for original issue in an aggregate
principal amount specified in such Authentication Order. The Authentication
Order shall specify the amount of Notes to be authenticated and the date on
which the Notes are to be authenticated.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.03. Methods of Receiving Payments on the Notes.

All payments on Notes shall be made at the office or agency of the Paying Agent
and Registrar within the City and State of New York unless the Company elects to
make interest payments by check mailed to the Holders at their addresses set
forth in the register of Holders.

Section 2.04. Registrar and Paying Agent.

(a) The Company shall maintain a registrar with an office or agency where Notes
may be presented for registration of transfer or for exchange (a “ Registrar”)
and a paying agent with an office or agency where Notes may be presented for
payment (a “Paying Agent”). The Registrar shall keep a register of the Notes and
of their transfer and exchange. The Company may appoint one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent. The Company may change any Paying Agent or Registrar without prior
notice to any Holder. The Company shall notify the Trustee in writing of the
name and address of any Agent not a party to this Indenture. If the Company
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Company or any of its Subsidiaries may act as
Paying Agent or Registrar.

(b) The Company initially appoints DTC to act as Depositary with respect to the
Global Notes.

(c) The Company initially appoints the Trustee to act as the Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes.

Section 2.05. Paying Agent to Hold Money in Trust.

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or Additional Interest, if any, or interest on the Notes, and shall
notify the Trustee of any default by the Company in making any such payment.
While any such default continues, the Trustee may require a Paying Agent to pay
all money held by it to the Trustee. The Company at any time may require a
Paying Agent to pay all money held by it to the Trustee. Upon payment over to
the Trustee, the Paying Agent (if other than the Company or one of its
Subsidiaries) shall have no further liability for the money. If the Company or
one of its Subsidiaries acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Company, the Trustee shall serve as Paying Agent for the Notes.

Section 2.06. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA Section 312(a). If the Trustee is not the
Registrar, the Company shall furnish to the Trustee at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes and the
Company shall otherwise comply with TIA Section 312(a).

Section 2.07. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes shall be exchanged by the Company
for Definitive Notes if (1) the Company delivers to the Trustee notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
the Company becomes aware that DTC has ceased to be a clearing agency registered
under the Exchange Act and, in either case, a successor Depositary is not
appointed by the Company within 120 days after the date of such notice from the
Depositary or the date the Company becomes aware of such circumstance; (2) the
Company at its option notifies the Trustee in writing that it elects to exchange
the Global Notes (in whole but not in part) for Definitive Notes; or (3) there
shall have occurred and be continuing a Default or Event of Default with respect
to the Notes. Upon the occurrence of any of the preceding events in clause (1),
(2) or (3) immediately above, Definitive Notes shall be issued in such names as
the Depositary shall instruct the Trustee. Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.08 and 2.11 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to the applicable provisions of
Section 2.07 or Section 2.08 or 2.11 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note. A Global Note may not be
exchanged for another Note other than as provided in this subsection 2.07(a);
provided, however, beneficial interests in a Global Note may be transferred and
exchanged as provided in subsection 2.07(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either clause (1) or (2) of this subsection, as applicable, as well as one or
more of the other following clauses, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Legended
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this clause (1) of subsection
2.07(b).

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to clause (1) of this subsection 2.07(b), the transferor of such
beneficial interest must deliver to the Registrar either (A) (i) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and (ii)
instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (i) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (ii) instructions given
by the Depositary to the Registrar containing information regarding the Person
in whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (B)(i) immediately above. Upon consummation of a
Registered Exchange Offer by the Company in accordance with subsection 2.07(f)
hereof, the requirements of this clause (2) of subsection 2.07(b) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount at maturity of
the relevant Global Notes pursuant to subsection 2.07(h) hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of clause
(2) of this subsection 2.07(b) and the Registrar receives the following:

(A) if the transferee shall take delivery in the form of a beneficial interest
in the 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; and

(B) if the transferee shall take delivery in the form of a beneficial interest
in a Legended Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of clause (2) of this subsection 2.07(b) and:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that (1) it is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or

(ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

If any such transfer is effected pursuant to subclause (B) or (D) immediately
above at a time when an Unrestricted Global Note has not yet been issued, the
Company shall issue and, upon receipt of an Authentication Order in accordance
with Section 2.02 hereof, the Trustee shall authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred pursuant to
subclause (B) or (D) immediately above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than that listed in subclause
(B) above, a certificate to the effect set forth in Exhibit B hereto, including
the certifications, certificates and opinion of counsel required by item (3)(b)
thereof, if applicable; or

(D) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to subsection 2.07(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this clause (1) of subsection
2.07(c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from the Depositary and the
Participant or Indirect Participant. The Trustee shall deliver such Definitive
Notes to the Persons in whose names such Notes are so registered. Any Definitive
Note issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this clause (1) of subsection 2.07(c) shall bear the Private
Placement Legend and shall be subject to all restrictions on transfer contained
therein.

(2) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that (1) it is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(b) thereof;
or

(ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit B hereto, including the applicable
certifications in item (4) thereof;

and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

(3) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Note, then, upon satisfaction
of the conditions set forth in clause (2) of subsection 2.07(b) hereof, the
Trustee shall cause the aggregate principal amount of the applicable Global Note
to be reduced accordingly pursuant to subsection 2.07(h) hereof, and the Company
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions an Unrestricted Definitive Note in the
appropriate principal amount. Any Unrestricted Definitive Note issued in
exchange for a beneficial interest pursuant to this clause (3) of subsection
2.07(c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from the Depositary and the
Participant or Indirect Participant. The Trustee shall deliver such Definitive
Notes to the Persons in whose names such Notes are so registered. Any Definitive
Note issued in exchange for a beneficial interest pursuant to this clause (3) of
subsection 2.07(c) shall not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof; or

(B) if such Restricted Definitive Note is being transferred in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof; or

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an “offshore transaction” in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of subclause (A) above,
the appropriate Restricted Global Note, in the case of subclause (B) above, the
144A Global Note, and in the case of subclause (C) above, the Regulation S
Global Note, in accordance with subsection 2.07(h) hereof.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that (1) it is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Definitive Note proposes to exchange such
Notes for a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (1)(c) thereof; or

(ii) if the Holder of such Restricted Definitive Note proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of a beneficial
interest in the Unrestricted Global Note, a certificate from such Holder in the
form of Exhibit B hereto, including the applicable certifications in item
(4) thereof;

and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

Upon satisfaction of the conditions of any of the subclauses in this clause
(2) of subsection 2.07(d), the Trustee shall cancel the Definitive Notes and
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Unrestricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subclause (2)(B), (2)(D) or clause (3) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this subsection 2.07(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this subsection
2.07(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if such Restricted Definitive Note is being transferred in accordance with
Rule 144A under the Securities Act, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (1) thereof;

(B) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an “offshore transaction” in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item 2 thereof;

(C) if the transfer shall be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable; or

(D) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B,
including the certifications in item 3(a) thereof.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that (1) it is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(ii) if the Holder of such Restricted Definitive Note proposes to transfer such
Note to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the applicable certifications in item (4) thereof;

and, in each such case set forth in this subclause (D), if the Registrar so
requests, an opinion of counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Registered Exchange Offer in
accordance with the Registration Rights Agreement, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate (1) one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes tendered for acceptance by Persons that
certify in the applicable Letters of Transmittal that (A) they are not engaged
in, and do not intend to engage in, and have no arrangement or understanding
with any Person to participate in, a distribution of the Exchange Notes to be
issued in the Exchange Offer, (B) they are not affiliates (as defined in Rule
144) of the Company, and (C) they are acquiring the Exchange Notes in their
ordinary course of business, and (2) Unrestricted Definitive Notes in an
aggregate principal amount equal to the principal amount of the Restricted
Definitive Notes accepted for exchange in the Registered Exchange Offer.
Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of Restricted
Global Notes so accepted Unrestricted Global Notes in the appropriate principal
amount.

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(1) Private Placement Legend. Except as permitted below, each Global Note and
each Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:



  (A)   SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED,
ONLY



  (i)   (a) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(d) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 903 OR 904 UNDER THE SECURITIES ACT, (e) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) OF THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR
TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $100,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT
SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (f) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL, IF THE ISSUER SO REQUESTS),



  (ii)   TO THE ISSUER, OR



  (iii)   PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND



  (B)   THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE.”

Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to clause (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2), (e)(3) or
subsection (f) to this Section 2.07 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.07(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.12 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.12 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who shall take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if any beneficial interest in a Global Note is being exchanged
for or transferred to a Person who shall take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.

(i) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Company’s written order or at the Registrar’s request.

(2) No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.11, 3.06, 3.07, 3.08, 4.10, 4.14 and
9.05 hereof).

(3) The Registrar shall not be required to register the transfer of or exchange
any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid and
legally binding obligations of the Company, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange.

(5) The Company shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business
15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part, (C) to register the transfer of or to exchange a Note between
a record date and the next succeeding interest payment date or (D) to register
the transfer of or to exchange a Note tendered and not withdrawn in connection
with a Change of Control Offer or an Asset Sale Offer.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Company shall be affected by
notice to the contrary.

(7) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.07 to effect a
registration of transfer or exchange may be submitted by facsimile with the
original to follow by first class mail.

Section 2.08. Replacement Notes.

(a) If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.

(b) Every replacement Note is an additional obligation of the Company and shall
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.09. Outstanding Notes.

(a) The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.09
as not outstanding. Except as set forth in Section 2.10 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

(b) If a Note is replaced pursuant to Section 2.08 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser or protected purchaser.

(c) If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

(d) If the Paying Agent (other than the Company, a Subsidiary of the Company or
an Affiliate of any of the foregoing) holds, on a redemption date or maturity
date, money sufficient to pay Notes payable on that date, then on and after that
date such Notes shall be deemed to be no longer outstanding and shall cease to
accrue interest.

Section 2.10. Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.

Section 2.11. Temporary Notes.

(a) Until certificates representing Notes are ready for delivery, the Company
may prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of Definitive Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

(b) Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.12. Cancellation.

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent, if different Persons from the Trustee, shall forward
to the Trustee any Notes surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall dispose of canceled Notes in accordance with its
procedures for the disposition of canceled securities in effect as of the date
of such disposition (subject to the record retention requirement of the Exchange
Act). Certification of the disposition of all canceled Notes shall be delivered
to the Company. The Company may not issue new Notes to replace Notes that it has
paid or that have been delivered to the Trustee for cancellation.

Section 2.13. Defaulted Interest.

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date, provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

Section 2.14. CUSIP Numbers.

The Company in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Company shall promptly notify the Trustee of any change in the
“CUSIP” numbers.

ARTICLE THREE

REDEMPTION AND OFFERS TO

PURCHASE

Section 3.01. Notices to Trustee.

(a) If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least
45 days but not more than 75 days (or such shorter period as is acceptable to
the Trustee) before a redemption date, an Officers’ Certificate setting forth
(1) the clause of this Indenture pursuant to which the redemption shall occur,
(2) the redemption date, (3) the principal amount of Notes to be redeemed,
(4) the redemption price and (5) whether the Company requests that the Trustee
give the notice of redemption in the Company’s name and at its expense.

Section 3.02. Selection of Notes to Be Redeemed.

(a) If less than all of the Notes are to be redeemed at any time, the Trustee
shall select Notes for redemption on a pro rata basis, by lot or in accordance
with any other method the Trustee shall deem fair and appropriate. In the event
of partial redemption by lot, the particular Notes to be redeemed shall be
selected, unless otherwise provided herein, by the Trustee from the outstanding
Notes not previously called for redemption.

(b) The Trustee shall notify the Company in writing of the Notes selected for
redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed, within 15 days of receiving the
Officers’ Certificate pursuant to Section 3.01 hereof. No Notes in amounts of
$1,000 or less shall be redeemed in part. Notes and portions of Notes selected
shall be in amounts of $1,000 or whole multiples of $1,000, except that if all
of the Notes of a Holder are to be redeemed, the entire outstanding amount of
Notes held by such Holder, even if not a multiple of $1,000, shall be redeemed.
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption also apply to portions of Notes called for
redemption.

Section 3.03. Notice of Redemption.

(a) At least 30 days but not more than 60 days before a redemption date, the
Company shall mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address.

The notice shall identify the Notes to be redeemed and shall state:

(1) the redemption date;

(2) the redemption price;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion of the original Note shall be issued in the name of the Holder thereof
upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price and become due on the date fixed for redemption;

(6) that, unless the Company defaults in making such redemption payment,
interest, if any, on Notes called for redemption ceases to accrue on and after
the redemption date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

(b) The notice of redemption, if mailed in the manner provided herein, shall be
presumed to have been given, whether or not the Holder receives such notice.

Section 3.04. Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.

Section 3.05. Deposit of Redemption Price.

(a) Not later than 11:00 am Eastern Time on the redemption date, the Company
shall deposit with the Trustee or with the Paying Agent money sufficient to pay
the redemption price of and accrued and unpaid interest and Additional Interest,
if any, on all Notes to be redeemed on that date. The Trustee or the Paying
Agent shall promptly return to the Company any money deposited with the Trustee
or the Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of, and accrued interest and Additional Interest on, all Notes
to be redeemed.

(b) If the Company complies with the provisions of subsection 3.05(a), on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with subsection 3.05(a), interest shall
be paid on the unpaid principal, from the redemption date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

Section 3.06. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Company shall issue and
the Trustee shall authenticate for the Holder at the expense of the Company a
new Note equal in principal amount to the unredeemed portion of the Note
surrendered. No Notes in denominations of $1,000 or less shall be redeemed in
part.

Section 3.07. Optional Redemption.

(a) Except as set forth in subsection 3.07(b), the Company shall not have the
option to redeem the Notes pursuant to this Section 3.07 prior to September 15,
2010. On or after September 15, 2010, the Company may redeem all or a part of
the Notes upon not less than 30 nor more than 60 days’ notice, at the redemption
prices (expressed as percentages of principal amount) set forth below plus
accrued and unpaid interest and Additional Interest, if any, thereon, to, but
not including, the applicable redemption date, if redeemed during the
twelve-month period beginning on September 15 of the years indicated below:

          Year   Percentage
2010
    103.8750 %
2011
    102.5833 %
2012
    101.2917 %
2013 and thereafter
    100.0000 %

(b) At any time prior to September 15, 2008, the Company may redeem up to 35% of
the aggregate principal amount of Notes issued hereunder (including any
Additional Notes) at a redemption price of 107.750% of the principal amount
thereof, plus accrued and unpaid interest and Additional Interest, if any, to,
but not including, the redemption date, with the net cash proceeds of one or
more Public Equity Offerings; provided that (1) at least 65% of the aggregate
principal amount of the Notes issued under this Indenture remains outstanding
immediately after the occurrence of such redemption (excluding Notes held by the
Company and its Subsidiaries); and (2) the redemption must occur within 90 days
of the date of the closing of such Public Equity Offering.

(c) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

Section 3.08. Repurchase Offers.

(a) In the event that, pursuant to Section 4.10 or 4.14 hereof, the Company
shall be required to commence an offer to all Holders to purchase all or a
portion of their respective Notes (a “Repurchase Offer”), it shall follow the
procedures specified in such Sections and, to the extent not inconsistent
therewith, the procedures specified in this Section 3.08.

(b) The Repurchase Offer shall remain open for a period of no less than 30 days
and no more than 60 days from the date a notice is mailed in accordance with
subsection 4.14(a), except to the extent that a longer period is required by
applicable law (the “Offer Period”). No later than three Business Days after the
termination of the Offer Period (the “Purchase Date”), the Company shall
purchase the principal amount of Notes required to be purchased pursuant to
Section 4.10 or 4.14 hereof (the “Offer Amount”) or, if less than the Offer
Amount has been tendered, all Notes validly tendered in response to the
Repurchase Offer. Payment for any Notes so purchased shall be made in the same
manner as interest payments are made.

(c) If the Purchase Date is on or after an interest record date and on or before
the related interest payment date, any accrued and unpaid interest shall be paid
to the Person in whose name a Note is registered at the close of business on
such record date, and no additional interest shall be payable to Holders who
tender Notes pursuant to the Repurchase Offer.

(d) Upon the commencement of a Repurchase Offer, the Company shall send, by
first class mail, a notice to the Trustee and each of the Holders, with a copy
to the Trustee. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Repurchase
Offer. The Repurchase Offer shall be made to all Holders. The notice, which
shall govern the terms of the Repurchase Offer, shall state:

(1) that the Repurchase Offer is being made pursuant to this Section 3.08 and
Section 4.10 or Section 4.14 hereof, and the length of time the Repurchase Offer
shall remain open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Note not tendered or accepted for payment shall continue to accrue
interest and Additional Interest, if any;

(4) that, unless the Company defaults in making such payment, any Note (or
portion thereof) accepted for payment pursuant to the Repurchase Offer shall
cease to accrue interest and Additional Interest, if any, on and after the
Purchase Date;

(5) that Holders electing to have a Note purchased pursuant to a Repurchase
Offer may elect to have Notes purchased in integral multiples of $1,000 only;

(6) that Holders electing to have a Note purchased pursuant to any Repurchase
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Company, a depositary, if appointed by the Company,
or a Paying Agent at the address specified in the notice prior to the expiration
of the Offer Period;

(7) that Holders shall be entitled to withdraw their election if the Company,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a notice in the form specified in the
Repurchase Offer setting forth the name of the Holder, the principal amount of
the Note the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

(8) that, in the case of a Repurchase Offer pursuant to Section 4.10, if the
aggregate amount of Notes surrendered by Holders exceeds the Offer Amount, the
Trustee shall select the Notes to be purchased on a pro rata basis (with such
adjustments as may be deemed appropriate by the Trustee so that only Notes in
denominations of $1,000, or integral multiples thereof, shall be purchased); and

(9) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

(e) On the Purchase Date, the Company shall, to the extent lawful, accept for
payment the Offer Amount of Notes (or portions thereof) tendered pursuant to the
Repurchase Offer, or if less than the Offer Amount has been tendered, all Notes
tendered, and shall deliver to the Trustee an Officers’ Certificate stating that
such Notes (or portions thereof) were accepted for payment by the Company in
accordance with the terms of this Section 3.08. In the case of a Repurchase
Offer made pursuant to Section 4.10, if the aggregate amount of Notes tendered
exceeds the Offer Amount, the Trustee shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Trustee so that only Notes in denominations of $1,000, or integral multiples
thereof, shall be purchased). The Company, the Depositary or the Paying Agent,
as the case may be, shall promptly (but in any case not later than three days
after the Purchase Date) mail or deliver to each tendering Holder an amount
equal to the purchase price of Notes tendered by such Holder, as the case may
be, and accepted by the Company for purchase. If a Holder tendered a portion of
a Note or if only a portion of a Note tendered by a Holder was purchased by the
Company, the Company shall promptly issue a new Note and the Trustee, upon
written request from the Company, shall authenticate and mail or deliver such
new Note to such Holder, in a principal amount at maturity equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Company to the respective Holder thereof.
The Company shall publicly announce the results of the Repurchase Offer on or as
soon as practicable after the Purchase Date.

(f) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act, and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to a Repurchase Offer and shall not be deemed to have
breached its obligations under Section 3.08, 4.10 or 4.14 by virtue of such
compliance.

Section 3.09. Mandatory Redemption.

Except as set forth in Sections 4.10 and 4.14 hereof, the Company is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

ARTICLE FOUR

COVENANTS

Section 4.01. Payment of Notes.

(a) The Company shall pay or cause to be paid the principal of, premium, if any,
and interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Company or one of its Subsidiaries,
holds as of 11:00 a.m. Eastern Time on the due date money deposited by the
Company in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due. The Company shall pay all
Additional Interest, if any, in the same manner on the dates and in the amounts
set forth in the Registration Rights Agreement.

(b) The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest, and
Additional Interest (without regard to any applicable grace period) at the same
rate to the extent lawful.

Section 4.02. Maintenance of Office or Agency.

(a) The Company shall maintain in the Borough of Manhattan, The City of New
York, an office or agency (which may be an office of the Trustee or an agent of
the Trustee or Registrar) where Notes may be surrendered for registration of
transfer or for exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee.

(b) The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

(c) The Company hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Company in accordance with Section 2.04 of this
Indenture.

Section 4.03. Reports.

(a) Whether or not required by the Commission, so long as any Notes are
outstanding, the Company shall furnish to the Holders of the Notes and to the
Trustee, within the time periods specified in the Commission’s rules and
regulations:

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual information only, a report on the annual financial statements by the
Company’s certified independent accountants; and

(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports.

(b) In addition, whether or not required by the Commission, the Company will
file a copy of all of the information and reports referred to in clauses (1) and
(2) of Section 4.03(a) with the Commission for public availability within the
time periods specified in the Commission’s rules and regulations (unless the
Commission will not accept such a filing) and make such information available to
prospective investors upon request. In addition, the Company has agreed that,
for so long as any Notes remain outstanding, the Company will furnish to the
Holders, to the Trustee and to prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

Section 4.04. Compliance Certificate.

(a) The Company shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge, the Company
has kept, observed, performed and fulfilled its obligations under this Indenture
and is not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

(b) The Company shall, so long as any of the Notes are outstanding, deliver to
the Trustee, promptly upon any Officer becoming aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

     
Section 4.05.
  [Intentionally omitted]
 
   
Section 4.06.
  Stay, Extension and Usury Laws.
 
   

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

Section 4.07. Restricted Payments.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends,
payments or distributions payable in (i) Equity Interests (other than
Disqualified Stock) of the Company or (ii) to the Company or any other
Restricted Subsidiary (and if such Restricted Subsidiary is not a Wholly Owned
Restricted Subsidiary, to its other holders of Equity Interests on a pro rata
basis) so long as, in the case of any dividend or distribution payable on or in
respect of any class or series of Equity Interests issued by a Restricted
Subsidiary other than a Wholly Owned Restricted Subsidiary, the Company or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its ownership in such class or series of Equity
Interests) of the Company);

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company (other than any such Equity
Interests owned by any of the Company’s Restricted Subsidiaries) or any Equity
Interests of any of its Subsidiaries (other than any such Equity Interests owned
by the Company or any of its Restricted Subsidiaries) that are held by an
Affiliate of the Company;

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except
(a) payment of interest or principal at the Stated Maturity thereof; or to
satisfy a scheduled sinking fund or amortization or other installment obligation
thereon or (b) the purchase, redemption or other acquisition or retirement of
any such Subordinated Indebtedness purchased in anticipation of satisfying a
payment at the Stated Maturity thereof or a sinking fund or amortization or
other installment obligation, in each case due within one year of the date of
acquisition; or

(4) make any Restricted Investment (all such payments and other actions
described in clauses (1) through (4) in this subsection 4.07(a) being
collectively referred to as “Restricted Payments”),

provided, however, that the Company or any of its Restricted Subsidiaries may
make a Restricted Payment if, at the time of and after giving effect to such
Restricted Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

(B) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in subsection 4.09(a); and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the Issue Date (excluding Restricted Payments permitted by clauses (1), (3),
(4), (5), (6), (7), (8), (9), (10) and (11) of subsection 4.07(b) hereof), is
less than the sum, without duplication, of:

(i) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from the beginning of the first fiscal quarter commencing
after the Issue Date to the end of the Company’s most recently ended fiscal
quarter for which financial statements are available at the time of such
Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100%, of such deficit); plus

(ii) 100% of the aggregate net cash proceeds and the Fair Market Value of
property and assets (other than Indebtedness) received by the Company since the
Issue Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests of the Company (other than Disqualified Stock) or from
the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company); plus

(iii) to the extent that any Restricted Investment that was made after the Issue
Date is sold for cash or otherwise liquidated or repaid for cash, the lesser of
(i) the cash return of capital with respect to such Restricted Investment (less
the cost of disposition, if any) and (ii) the initial amount of such Restricted
Investment; provided, however, that no amount shall be included under this
clause (iii) to the extent it is already included in Consolidated Net Income;
plus

(iv) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Company or a Restricted Subsidiary or the transfer of assets
of an Unrestricted Subsidiary to the Company or a Restricted Subsidiary, the
Fair Market Value of the Investment in such Unrestricted Subsidiary, as
determined by the Company in good faith at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such
merger, consolidation or transfer of assets (other than to the extent the
Investment in such Unrestricted Subsidiary constituted a Permitted Investment).

(b) The provisions of subsection 4.07(a) shall not prohibit:

(1) the redemption, repurchase, retirement or other acquisition of Capital Stock
of the Company in an amount not to exceed $75.0 million, provided that the
Company may repurchase additional Capital Stock, in an aggregate amount not to
exceed an additional $75.0 million during the life of the Notes, if the Net
Leverage Ratio determined as of the end of the Company’s most recently ended
fiscal quarter preceding the date of such proposed redemption, repurchase,
retirement or other acquisition for which financial statements are available
would have been no greater than 2.0:1;

(2) the payment of any dividend within 60 days after the date of declaration
thereof, provided that on the date of such declaration such payment would have
complied with the provisions of this Indenture;

(3) the redemption, repurchase, retirement, defeasance or other acquisition of
any Subordinated Indebtedness of the Company or of any Equity Interests of the
Company in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Company) of, Equity Interests
of the Company (other than Disqualified Stock);

(4) the defeasance, redemption, repurchase or other acquisition of Subordinated
Indebtedness of the Company with the net cash proceeds from an incurrence of
Subordinated Indebtedness in accordance with Section 4.09 hereof;

(5) Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent offering of, Capital
Stock (other than Disqualified Stock) of the Company;

(6) the redemption, repurchase, retirement or other acquisition of Capital Stock
of the Company deemed to occur upon the exercise of options or warrants if such
Capital Stock represents all or a portion of the exercise price thereof;

(7) so long as no Default has occurred and is continuing or would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company held by any current or former employees
or directors of the Company pursuant to any management equity subscription
agreement, employee agreement or stock option agreement approved by the Board of
Directors of the Company; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests in any fiscal year
shall not exceed the sum of (a) $2.0 million and (b) the amount of Restricted
Payment permitted but not made pursuant to this clause (7) in the immediately
preceding fiscal year;

(8) dividends paid on shares of Disqualified Stock of the Company issued in
accordance with Section 4.09 hereof;

(9) so long as no Default has occurred and is continuing or would be caused
thereby, the declaration and payment of dividends on the Company’s issued and
outstanding Common Stock (other than Disqualified Stock) in an amount not to
exceed $0.04 per share (as adjusted for stock splits and similar transactions
after the date of this Indenture) per fiscal quarter; provided that the
aggregate amount of all dividends declared or paid pursuant to this clause
(9) shall not exceed $22.0 million in any fiscal year;

(10) the defeasance, redemption, repurchase or other acquisition of the
Company’s 5.0% Convertible Subordinated Notes due 2007 with the proceeds of the
offering of the Notes; and

(11) so long as no Default has occurred and is continuing or would be caused
thereby, Restricted Payments in an aggregate amount not to exceed $25.0 million.

(c) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the assets proposed to be
transferred by the Company or such Restricted Subsidiary, as the case may be,
pursuant to the Restricted Payment.

Section 4.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any of its
Restricted Subsidiaries to:

(1) pay dividends or make any other distributions on its Capital Stock (or with
respect to any other interest or participation in, or measured by, its profits)
to the Company or any of its Restricted Subsidiaries or pay any liabilities owed
to the Company or any of its Restricted Subsidiaries;

(2) make loans or advances to the Company or any of its Restricted Subsidiaries;
or

(3) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.

(b) Subsection 4.08(a) shall not apply to encumbrances or restrictions existing
under, by reason of or with respect to:

(1) the Credit Agreement, Existing Indebtedness or any other agreements in
effect on the date of this Indenture and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof; provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of this Indenture (as determined in good
faith by the Company, whose determination will be conclusive);

(2) this Indenture and the Notes;

(3) any Finance Subsidiary or Subsidiary SPC that is a Foreign Subsidiary of the
Company;

(4) applicable law;

(5) any Person, or the property or assets of such Person, acquired by the
Company or any of its Restricted Subsidiaries existing at the time of such
acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of such Person, so acquired, and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of the acquisition (as determined in
good faith by the Company, whose determination will be conclusive);

(6) in the case of clause (3) of subsection 4.08(a):



  (A)   that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset;



  (B)   existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Company or any
of its Restricted Subsidiaries not otherwise prohibited by this Indenture; or



  (C)   arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Company or any of its Restricted
Subsidiaries in any manner material to the Company or any of its Restricted
Subsidiaries;

(7) any agreement for the sale or other disposition of all or substantially all
of the Capital Stock of, or property and assets of, a Restricted Subsidiary of
the Company;

(8) the terms of any Indebtedness or any agreement pursuant to which such
Indebtedness was issued if either:



  (i)   such encumbrances or restrictions, taken as a whole, are no more
restrictive in the aggregate than those contained in this Indenture or the Notes
(as determined in good faith by the Company, whose determination shall be
conclusive), or



  (ii)   A. the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
such Indebtedness or agreement,

B. the encumbrance or restriction is not materially more disadvantageous to the
Holders of the Notes than is customary in comparable financings (as determined
in good faith by the Company, whose determination will be conclusive), and

C. the Company determines in good faith that any such encumbrance or restriction
will not materially adversely affect the Company’s ability to make principal or
interest payments on the Notes; and

(9) the terms of a Permitted Asset Securitization entered into by a Finance
Subsidiary, Subsidiary SPC or a Restricted Subsidiary.

Section 4.09. Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, incur any Indebtedness, and the Company
shall not permit any of its Restricted Subsidiaries to issue any Preferred
Stock; provided, however, that the Company may incur Indebtedness if the Fixed
Charge Coverage Ratio for the Company’s most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.0 to 1, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred at the beginning of such four-quarter period.

(b) Section 4.09(a) hereto will not prohibit the incurrence of any of the
following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence by the Company and any of its Restricted Subsidiaries of
Indebtedness under Credit Facilities in an aggregate principal amount which,
when taken together with all other Indebtedness incurred pursuant to this clause
(1) and then outstanding, does not exceed (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of the
Company and its Restricted Subsidiaries thereunder) the greater of (a)
$225.0 million less (i) the aggregate amount of all Net Proceeds of Asset Sales
applied by the Company or any of its Restricted Subsidiaries to permanently
repay any such Indebtedness (and, in the case of any revolving credit
Indebtedness, to effect a corresponding commitment reduction thereunder)
pursuant to Section 4.10 hereto and (ii) the principal component of amounts
outstanding under a Permitted Asset Securitization to the extent a corresponding
reduction is required under the Credit Facilities or (b) the Borrowing Base;

(2) Existing Indebtedness of the Company and its Restricted Subsidiaries;

(3) the incurrence by the Company of Indebtedness represented by the Notes to be
issued on the date of this Indenture and the Exchange Notes to be issued
pursuant to the Registration Rights Agreement and Guarantees of the Notes and
any Exchange Notes by Restricted Subsidiaries;

(4) the incurrence by the Company of Indebtedness (i) represented by Capital
Lease Obligations, mortgage financings or purchase money obligations, in each
case, incurred for the purpose of financing all or any part of the purchase
price, lease or cost of construction or improvement of property, plant or
equipment used in the business of the Company (whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets) at the
time of, or within 270 days after, such purchase, lease, construction or
improvement or (ii) as part of a Sale and Leaseback Transaction, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this clause
(4), not to exceed the greater of (a) $10.0 million and (b) 1% of Adjusted
Consolidated Net Tangible Assets;

(5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace Indebtedness (other than intercompany
Indebtedness) that was permitted by this Indenture to be incurred under
subsection 4.09(a) or clauses (2), (3), (4), (5), or (13) of this subsection
4.09(b);

(6) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by the Company or any of its
Restricted Subsidiaries; provided, however, that:



  (i)   if the Company is the obligor on such Indebtedness, such Indebtedness
must be unsecured and expressly subordinated to the prior payment in full in
cash of all Obligations with respect to the Notes;



  (ii)   (A) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or any of its Restricted Subsidiaries and (B) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or any of its
Restricted Subsidiaries, shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6); and



  (iii)   Indebtedness owed to the Company must be evidenced by an
unsubordinated promissory note;

(7) the Guarantee by the Company and any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.09;

(8) (i) Indebtedness of the Company and any of its Restricted Subsidiaries under
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Company pursuant to such
agreements, in any case incurred in connection with the disposition of any
business or assets, so long as the principal amount does not exceed the gross
proceeds actually received by the Company in connection with such disposition,
(ii) Indebtedness of the Company represented by letters of credit for the
account of the Company issued in the ordinary course of business of the Company
to provide security for workers’ compensation claims or payment obligations in
connection with self-insurance or similar requirements in the ordinary course of
business and other Indebtedness with respect to worker’s compensation claims,
self-insurance obligations, performance, surety and similar bonds and completion
guarantees provided by the Company in the ordinary course of business and
(iii) Indebtedness of the Company and any of its Restricted Subsidiaries arising
from the honoring by a bank or financial institution of a check, draft of
similar instrument drawn against insufficient funds in the ordinary course of
business; provided, however, that, in the case of this clause (iii), such
Indebtedness is extinguished within five Business Days of its incurrence;

(9) Guarantees of the Company with respect to Operating Lease payments;

(10) Indebtedness of the Company relating to Rental Pool Capital Expenditures in
an aggregate principal amount which, when taken together with all other
Indebtedness incurred pursuant to this clause (10) and then outstanding, does
not exceed the greater of (a) $100.0 million or (b) 40% of the sum of the
“Property and Equipment, net” and “Equipment on operating leases, net of
accumulated depreciation” line items on the Company’s consolidated balance
sheets for the most recently ended fiscal quarter;

(11) Indebtedness of any Foreign Subsidiary in an aggregate principal amount
which, when taken together with all other Indebtedness incurred pursuant to this
clause (11) and then outstanding, does not exceed $15.0 million;

(12) Indebtedness of the Company and any of its Restricted Subsidiaries incurred
in connection with a Permitted Asset Securitization; and

(13) the incurrence by the Company of additional Indebtedness in an aggregate
principal amount which, when taken together with all other Indebtedness incurred
pursuant to this clause (13) and then outstanding, including all Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (13), does not exceed
$15.0 million.

(c) For purposes of determining compliance with this Section 4.09, in the event
that any proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (13) of subsection
4.09(b), or is entitled to be incurred pursuant to subsection 4.09(a), the
Company shall be permitted to classify on the date of its incurrence such item
of Indebtedness in any manner that complies with this Section 4.09. Indebtedness
under the Credit Agreement outstanding on the date of this Indenture shall be
deemed to have been incurred on such date in reliance on the exception provided
by clause (1) of the definition of Permitted Debt set forth in subsection
4.09(b). In addition, any Indebtedness originally classified as incurred
pursuant to clauses (2) through (13) of subsection 4.09(b) may later be
reclassified by the Company such that it will be deemed as having been incurred
pursuant to another one or more of such clauses to the extent that such
reclassified Indebtedness could be incurred pursuant to such other clause or
clauses at the time of such reclassification.

(d) Notwithstanding any other provision of this Section 4.09, the maximum amount
of Indebtedness that may be incurred pursuant to this Section 4.09 shall not be
deemed to be exceeded with respect to any outstanding Indebtedness, due solely
to the result of fluctuations in the exchange rates of currencies.

(e) Any Indebtedness that is permitted to be incurred pursuant to this
Section 4.09 by the Company but not a Restricted Subsidiary may be incurred by
any Restricted Subsidiary that Guarantees payment of the Notes and otherwise
complies with the requirements of Section 4.21 that would be applicable if such
Restricted Subsidiary Guaranteed Indebtedness of the Company.

Section 4.10. Asset Sales.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(1) the Company (or such Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;

(2) such Fair Market Value, if in excess of $20.0 million, is determined by the
Company’s Board of Directors and evidenced by a Board Resolution set forth in an
Officers’ Certificate delivered to the Trustee; and

(3) at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary is in the form of cash or Replacement Assets or a
combination of both. For purposes of this clause (3), each of the following
shall be deemed to be cash:

(A) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any Restricted Subsidiaries (other
than contingent liabilities, and liabilities that are owed to the Company or any
Affiliate of the Company) that are assumed by the transferee of any such assets
pursuant to a customary written novation agreement that releases the Company or
such Restricted Subsidiary from further liability; and

(B) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash (to the extent of the cash
received in that conversion) within 90 days of such Asset Sale.

(b) Within 360 days after the receipt of any Net Proceeds from an Asset Sale,
the Company or a Restricted Subsidiary may apply such Net Proceeds at its
option:

(1) to repay (i) Indebtedness secured by such assets, (ii) Indebtedness under a
Credit Facility or (iii) Indebtedness of a Restricted Subsidiary of the Company
and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto; or

(2) to purchase Replacement Assets or make a capital expenditure in or that is
used or useful in a Permitted Business.

(c) Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture.

(d) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in subsection 4.10(b) above within 360 days after the receipt of such
Net Proceeds (or, if later, 90 days after the execution of any agreement with
respect to such application, which agreement is signed within 360 days after the
date of the receipt of such Net Proceeds) will constitute “Excess Proceeds.”
Within 30 days after the aggregate amount of Excess Proceeds exceeds
$20.0 million, the Company will make an offer (an “Asset Sale Offer”) to all
Holders of Notes and all holders of other Indebtedness that is pari passu with
the Notes in conformance with this Indenture with respect to offers to purchase
with the proceeds of sales of assets to purchase the maximum principal amount of
Notes and such other pari passu Indebtedness that may be purchased out of the
Excess Proceeds. The offer price in any Asset Sale Offer will be equal to 100%
of principal amount plus accrued and unpaid interest and Additional Interest, if
any, to, but not including, the date of purchase, and will be payable in cash.
If any Excess Proceeds remain after consummation of an Asset Sale Offer, the
Company may use such Excess Proceeds for any purpose not otherwise prohibited by
this Indenture. If the aggregate principal amount of Notes and such other pari
passu Indebtedness tendered into such Asset Sale Offer exceeds the amount of
Excess Proceeds, the Trustee shall select the Notes and such other pari passu
Indebtedness to be purchased on a pro rata basis based on the principal amount
of Notes and such other pari passu Indebtedness tendered. Upon completion of
each Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.

Section 4.11. Transactions with Affiliates.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into, make, amend, renew or extend any transaction,
contract, agreement, understanding, loan, advance or Guarantee with, or for the
benefit of, any Affiliate (each, an “Affiliate Transaction”), unless:

(1) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable arm’s-length transaction by the Company or such
Restricted Subsidiary with a Person that is not an Affiliate of the Company (as
determined in good faith by the Company, whose determination will be
conclusive); and

(2) the Company delivers to the Trustee:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
Board Resolution set forth in an Officers’ Certificate certifying that such
Affiliate Transaction or series of related Affiliate Transactions complies with
this Section 4.11 and that such Affiliate Transaction or series of related
Affiliate Transactions has been approved by a majority of the disinterested
members of the Board of Directors of the Company; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $15.0 million, an
opinion as to the fairness to the Company or such Restricted Subsidiary of such
Affiliate Transaction or series of related Affiliate Transactions from a
financial point of view issued by an independent accounting, appraisal or
investment banking firm of national standing.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of subsection 4.11(a):

(1) transactions between or among the Company and/or its Restricted Subsidiaries
or any of its wholly-owned Subsidiaries;

(2) payment of reasonable and customary fees to directors of the Company and its
Restricted Subsidiaries who are not employees of the Company or its Restricted
Subsidiaries, and compensation (including amounts paid pursuant to employee
benefit plans or arrangements) paid to, and indemnity provided for the benefit
of, officers, directors and employees of the Company or any of the Restricted
Subsidiaries, so long as the Board of Directors of the Company in good faith
shall have approved the terms thereof;

(3) Permitted Investments or Restricted Payments that are permitted by
Section 4.07;

(4) any issuance or sale of Capital Stock (other than Disqualified Stock) of, or
any capital contribution to, the Company; or

(5) any transaction with a wholly-owned Finance Subsidiary or wholly-owned
Subsidiary SPC in connection with a Permitted Asset Securitization.

Section 4.12. Liens.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create, incur, assume or otherwise cause or suffer to exist or become
effective any Lien of any kind (other than Permitted Liens) upon any of their
property or assets now owned or hereafter acquired, that secures Indebtedness,
unless all payments due under this Indenture and the Notes are secured on an
equal and ratable basis with (or, in the case of Subordinated Indebtedness,
prior to) the obligations so secured until such time as such obligations are no
longer secured by such Lien.

Section 4.13. Business Activities.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses, except to such
extent as would not be material to the Company and its Restricted Subsidiaries
taken as a whole.

Section 4.14. Repurchase upon a Change of Control.

(a) If a Change of Control occurs, each Holder of Notes shall have the right to
require the Company to repurchase all or any part (equal to $1,000 or an
integral multiple thereof) of that Holder’s Notes pursuant to an offer (a
“Change of Control Offer”) at an offer price (a “Change of Control Payment”) in
cash equal to 101% of the aggregate principal amount of Notes repurchased plus
accrued and unpaid interest and Additional Interest, if any, thereon, to, but
not including, the date of purchase (the “Change of Control Payment Date” which
date will be no earlier than the date of such Change of Control). Within ten
days following any Change of Control, the Company shall mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control and offering to repurchase Notes on the Change of Control Payment Date
specified in such notice, which date shall be no earlier than 30 days and no
later than 60 days from the date such notice is mailed, pursuant to the
procedures described in Section 3.08 (including the notice required thereby).

(b) On the Change of Control Payment Date, the Company shall, to the extent
lawful:

(1) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof so tendered; and

(3) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Company.

(c) The Paying Agent shall promptly mail or wire transfer to each Holder of
Notes so tendered the Change of Control Payment for such Notes, and the Trustee
shall promptly authenticate and mail (or cause to be transferred by book entry),
to each Holder a new Note equal in principal amount to any unpurchased portion
of the Notes tendered, if any; provided that each such new Note shall be in a
principal amount of $1,000 or an integral multiple thereof.

(d) The Company shall publicly announce the results of the Change of Control
Offer on or as soon as practicable after the Change of Control Payment Date.

(e) Notwithstanding anything to the contrary in this Section 4.14, the Company
shall not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 4.14
and all other provisions of this Indenture applicable to a Change of Control
Offer made by the Company and purchases all Notes validly tendered and not
withdrawn under such Change of Control Offer.

     
Section 4.15.
  [intentionally omitted].
 
   
Section 4.16.
  Designation of Restricted and Unrestricted Subsidiaries.
 
   

(a) The Board of Directors of the Company may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary, provided that:

(1) the Subsidiary to be so designated has total assets of $1,000 or less; or

(2) if such Subsidiary has total assets of more than $1,000:

(A) any Guarantee by the Company or any of its Restricted Subsidiaries of any
Indebtedness of the Subsidiary being so designated that survives such
designation will be deemed to be an incurrence of Indebtedness by the Company or
such Restricted Subsidiary (or both, if applicable) at the time of such
designation, and such incurrence of Indebtedness would be permitted under
Section 4.09;

(B) the aggregate Fair Market Value of all outstanding Investments owned by the
Company and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by the Company or any of its Restricted Subsidiaries of
any Indebtedness of such Subsidiary) will be deemed to be an Investment made as
of the time of such designation and that such Investment either (i) would be
permitted under Section 4.07 or (ii) would constitute a Permitted Investment;

(C) such Subsidiary does not own any Equity Interests of, or hold any Liens on
any property of, the Company or any of its Restricted Subsidiaries;

(D) the Subsidiary being so designated:



  (i)   is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and



  (ii)   has not Guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries, except to the extent such Guarantee or credit support would be
released upon such designation; and

(E) no Default or Event of Default would be in existence following such
designation; or

(3) such designation is effective immediately upon such entity becoming a
Subsidiary.

(b) Any designation of a Restricted Subsidiary of the Company as an Unrestricted
Subsidiary shall be evidenced to the Trustee by filing with the Trustee a
certified copy of the Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by this Indenture. Upon designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in compliance with this
Section 4.16, such Restricted Subsidiary shall, by execution and delivery of a
supplemental indenture in form satisfactory to the Trustee, be released from any
Subsidiary Guarantee previously made by such Restricted Subsidiary.

(c) The Board of Directors of the Company may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary, provided that:

(1) such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if such
Indebtedness is permitted under Section 4.09, calculated on a pro forma basis as
if such designation had occurred at the beginning of the applicable four-quarter
reference period;

(2) all outstanding Investments owned by such Unrestricted Subsidiary shall be
deemed to be made as of the time of such designation and such Investments shall
only be permitted if such Investments (a) would be permitted under Section 4.07
or (b) would constitute Permitted Investments;

(3) all Liens of such Unrestricted Subsidiary securing Indebtedness existing at
the time of such designation would be permitted under Section 4.12; and

(4) no Default or Event of Default would be in existence following such
designation.

Section 4.17. Payments for Consent.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay or cause to be paid any consideration to or for
the benefit of any Holder of Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to be paid and is paid to all Holders
of the Notes that consent, waive or agree to amend in the time frame set forth
in the solicitation documents relating to such consent, waiver or agreement.

     
Section 4.18.
  [intentionally omitted].
 
   
Section 4.19.
  Sale and Leaseback Transactions.
 
   

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction, provided that
the Company or any or its Restricted Subsidiaries may enter into a Sale and
Leaseback Transaction if:

(1) the Company or such Restricted Subsidiary, as applicable, could have
incurred (a) Indebtedness in an amount equal to the Attributable Debt relating
to such Sale and Leaseback Transaction under the Fixed Charge Coverage Ratio
test in subsection 4.09(a) and (b) a Lien to secure such Indebtedness pursuant
to Section 4.12;

(2) the gross cash proceeds of that Sale and Leaseback Transaction are at least
equal to the Fair Market Value, as determined in good faith by the Company,
whose determination shall be conclusive, and set forth in an Officers’
Certificate delivered to the Trustee, of the property that is the subject of
that Sale and Leaseback Transaction; and

(3) the Company applies the proceeds of such transaction in compliance with
Section 4.10.

Section 4.20. Suspension.

(a) Following the first day (the “Suspension Date”) that: (i) the Notes have a
rating equal to or greater than BBB- by S&P and Baa3 by Moody’s, and (ii) no
Event of Default has occurred and is continuing, the Company and its Restricted
Subsidiaries will not be subject to Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.16,
4.19, 4.21 and clause (3) of subsection 5.01(a) (collectively, the “Suspended
Covenants”).

(b) In the event that the Company and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of
subsection 4.20(a) and, on any subsequent date (the “Reversion Date”), either
S&P or Moody’s withdraws its ratings or downgrades the rating assigned to the
Notes so that the test set forth in clause (i) of subsection 4.20(a) is no
longer satisfied, then the Company and its Restricted Subsidiaries will
thereafter again be subject to the Suspended Covenants. Notwithstanding that the
Suspended Covenants may be reinstated, no Event of Default will be deemed to
have occurred as a result of a failure to comply with the Suspended Covenants
during the period between the Suspension Date and the Reversion Date. Compliance
with respect to Restricted Payments made after the Reversion Date will be
calculated in accordance with Section 4.07 as if Section 4.07 had been in effect
during the entire period of time from the Issue Date.

Section 4.21. Issuances of Guarantees by Restricted Subsidiaries.

(a) The Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee or pledge any assets to secure the payment of any other
Indebtedness of the Company, unless (i) such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture providing for the
Guarantee of the payment of the Notes by such Restricted Subsidiary, which
Subsidiary Guarantee shall be senior to or pari passu with such Subsidiary’s
Guarantee of or pledge to secure such other Indebtedness; (ii) such Restricted
Subsidiary waives and will not in any manner whatsoever claim or take the
benefit or advantage of any rights or reimbursement, indemnity or subrogation or
any other rights against the Company or any other Restricted Subsidiary as a
result of any payment by such Restricted Subsidiary under its Subsidiary
Guarantee of the Notes; and (iii) such Restricted Subsidiary shall deliver to
the Trustee an Opinion of Counsel to the effect that (A) such Subsidiary
Guarantee has been duly executed and authorized and (B) such Subsidiary
Guarantee constitutes a valid, binding and enforceable obligation of such
Restricted Subsidiary, except insofar as enforcement thereof may be limited by
bankruptcy, insolvency or similar laws (including, without limitation, all laws
relating to fraudulent transfers) and except insofar as enforcement thereof is
subject to general principles of equity.

(b) Subsection 4.21(a) shall not apply to any Guarantee:

(1) of Indebtedness incurred pursuant to clauses (1) and (2) of the definition
of Permitted Debt contained in Section 4.09(b) or Permitted Refinancing
Indebtedness in respect thereof; or

(2) that constitutes a Permitted Lien.

(c) The Subsidiary Guarantee of a Subsidiary Guarantor will be automatically
released:

(1) in connection with any sale or other disposition of all of the Capital Stock
of a Subsidiary Guarantor to a Person that is not (either before or after giving
effect to such transaction) an Affiliate of the Company, if the sale or other
disposition complies with Section 4.10; or

(2) in connection with the release or discharge of the Guarantee which resulted
in the creation of such Subsidiary Guarantee pursuant to this Section 4.21,
except a discharge or release by, or as a result of, a payment under such
Guarantee.

ARTICLE FIVE

SUCCESSORS

Section 5.01. Merger, Consolidation or Sale of Assets.

(a) The Company shall not, directly or indirectly: (1) consolidate or merge with
or into another Person (whether or not the Company is the surviving corporation)
or (2) convey, transfer or lease its properties and assets substantially as an
entirety, in one or more related transactions, to another Person or Persons,
unless:

(1) either: (A) the Company is the surviving corporation; or (B) the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such conveyance, transfer or lease shall have been made
(i) is a corporation organized or existing under the laws of the United States,
any state thereof or the District of Columbia and (ii) assumes all the
obligations of the Company under the Notes, this Indenture and the Registration
Rights Agreement pursuant to agreements reasonably satisfactory to the Trustee;

(2) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(3) immediately after giving effect to such transaction, the Company or the
Person formed by or surviving any such consolidation or merger (if other than
the Company), or to which such conveyance, transfer or lease shall have been
made, will, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.09(a).

(b) Clause (3) of subsection 5.01(a) shall not apply to any merger,
consolidation or conveyance, transfer or lease of assets between or among the
Company and any of its Restricted Subsidiaries.

Section 5.02. Successor Corporation Substituted.

The Person formed by or surviving any such consolidation or merger (if other
than the Company), or to which such conveyance, transfer or lease shall have
been made, shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture, and the predecessor
Company, except in the case of a lease, shall be released from any obligation to
pay the principal or premium, if any, and interest on, the Notes.

ARTICLE SIX

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

(a) Each of the following is an “Event of Default”:

(1) default for 30 days in the payment when due of interest (including any
Additional Interest) on the Notes;

(2) default in payment when due (whether at maturity, upon acceleration,
redemption or otherwise) of the principal of, or premium, if any, on the Notes;

(3) failure by the Company or any of its Restricted Subsidiaries to comply with
Sections 4.10, 4.14 or 5.01;

(4) failure by the Company or any of its Restricted Subsidiaries for 30 days
after written notice by the Trustee or Holders representing 25% or more of the
aggregate principal amount of Notes outstanding to comply with any of the other
agreements in this Indenture;

(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is Guaranteed by the Company or any of its Restricted Subsidiaries)
whether such Indebtedness or Guarantee now exists, or is created after the date
of this Indenture, if that default:

(A) is caused by a failure to pay principal of, or interest or premium, if any,
on such Indebtedness at final maturity thereof; or

(B) results in the acceleration of such Indebtedness prior to its final
maturity,

and, in each case the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
similar default, aggregates $20.0 million or more;

(6) failure by the Company or any of its Restricted Subsidiaries to pay final
judgments aggregating in excess of $20.0 million, net of any amount covered by
insurance issued by a reputable and creditworthy insurer that has not contested
coverage with respect to the underlying claim, which judgments are not paid,
discharged or stayed for a period of 60 days;

(7) the Company or any Significant Subsidiary of the Company pursuant to or
within the meaning of Bankruptcy Law:

(A) commences a voluntary case,

(B) consents to the entry of an order for relief against it in an involuntary
case; or

(C) makes a general assignment for the benefit of its creditors, and

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company or any of its Restricted Subsidiaries that
is a Significant Subsidiary, in an involuntary case; or

(B) appoints a custodian of the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or for all or substantially all of the property
of the Company or any of its Restricted Subsidiaries that is a Significant
Subsidiary, or

(C) orders the liquidation of the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary;



      and the order or decree remains unstayed and in effect for 60 consecutive
days.

A Default under clause (4) of subsection 6.01(a) is not an Event of Default
until the Trustee or the Holders of at least 25% in aggregate principal amount
of the Notes then outstanding notify the Company (and in the case of such notice
by Holders, the Trustee) of the Default and the Company does not cure such
Default within the time specified after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.

Section 6.02. Acceleration.

In the case of an Event of Default specified in clause (7) or (8) of subsection
6.01(a) hereof, with respect to the Company, all outstanding Notes will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Trustee or the Holders of at least 25%
in principal amount of the then outstanding Notes may declare all the Notes to
be due and payable immediately by notice in writing to the Company specifying
the Event of Default.

Section 6.03. Other Remedies.

(a) If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, interest,
and Additional Interest, if any, with respect to, the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

(b) The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04. Waiver of Past Defaults.

(a) Subject to Sections 6.07 and 9.02, Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee, may on
behalf of the Holders of all of the Notes waive any existing Default or Event of
Default and its consequences hereunder, except a continuing Default or Event of
Default in the payment of interest or Additional Interest on, or the principal
of, the Notes; provided, however, that the Holders of a majority in principal
amount of the then outstanding Notes may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration if:

(1) the Company has paid or deposited with the Trustee a sum sufficient to pay:

(A) all overdue interest on all outstanding Notes,

(B) all unpaid principal of (and premium, if any, on) any outstanding Notes that
has become due otherwise than by such declaration of acceleration,

(C) to the extent that payment of such interest is lawful, interest on overdue
interest and overdue principal at the rate borne by such Notes, and

(D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;

(2) all Events of Default, other than the non-payment of amounts of principal
(or premium, if any, on) or interest on Notes which have become due solely by
such declaration of acceleration, have been cured or waived as provided in
subsection 6.04(a).

(b) The Company shall deliver to the Trustee an Officers’ Certificate stating
that the requisite percentage of Holders have consented to the waiver provided
in subsection 6.04(a) and attaching copies of such consents. In case of any such
waiver, the Company, the Trustee and the Holders shall be restored to their
former positions and rights hereunder and under the Notes, respectively. This
Section 6.04 shall be in lieu of Section 316(a)(1)(B) of the TIA and such
Section 316(a)(1)(B) of the TIA is hereby expressly excluded from this Indenture
and the Notes, as permitted by the TIA. Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or impair any right consequent thereon

Section 6.05. Control by Majority.

The Holders of a majority in principal amount of the then outstanding Notes will
have the right to direct the time, method and place of conducting any proceeding
for exercising any remedy available to the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, that
may involve the Trustee in personal liability, or that the Trustee determines in
good faith may be unduly prejudicial to the rights of Holders of Notes not
joining in the giving of such direction and may take any other action it deems
proper that is not inconsistent with any such direction received from Holders of
Notes.

Section 6.06. Limitation on Suits.

(a) A Holder may not pursue any remedy with respect to this Indenture or the
Notes unless:

(1) the Holder gives the Trustee written notice of a continuing Event of
Default;

(2) the Holders of at least 25% in aggregate principal amount of outstanding
Notes make a written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer the Trustee indemnity satisfactory to the
Trustee against any costs, liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of indemnity; and

(5) during such 60-day period, the Holders of a majority in aggregate principal
amount of the outstanding Notes do not give the Trustee a direction that is
inconsistent with the request.

(b) A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.

Section 6.07. Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of the principal of, or interest or premium and
Additional Interest, if any, on such Note or to bring suit for the enforcement
of any such payment, on or after the due date expressed in the Notes, shall not
be impaired or affected without the consent of the Holder.

Section 6.08. Collection Suit by Trustee.

If an Event of Default specified in clause (1) or (2) of subsection 6.01(a)
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium, if any, interest, and Additional Interest, if
any, remaining unpaid on the Notes and interest on overdue principal and
premium, if any, and, to the extent lawful, interest and Additional Interest, if
any, and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

Section 6.09. Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the
Company, its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other securities or property
payable or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10. Priorities.

(a) If the Trustee collects any money pursuant to this Article Six, it shall pay
out the money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest and Additional Interest, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest, and Additional
Interest, if any, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

(b) The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.

Section 6.11. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than ten percent in
principal amount of the then outstanding Notes.

ARTICLE SEVEN

TRUSTEE

Section 7.01. Duties of Trustee.

Except to the extent, if any, provided otherwise in the Trust Indenture Act of
1939 (as from time to time in effect):

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this subsection does not limit the effect of subsection (b) of this
Section 7.01;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to subsections (a),
(b) and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders, unless such Holder shall have offered to the Trustee security and
indemnity satisfactory to it against any loss, costs, liability or expense that
might be incurred by it in connection with the request or direction.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law. The Trustee shall be under no liability
for interest on any money received by it hereunder except to the extent the
Trustee may, at its sole option, otherwise agree with the Company.

Section 7.02. Certain Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture or the Notes.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have offered to the Trustee security or
indemnity reasonably satisfactory to it against the losses, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of such event is sent to the Trustee in accordance with
Section 11.02 hereof, and such notice references the Notes.

(h) The Trustee shall not be bound to make any investigation into facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document,
but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it sees fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine books, records and premises of the Company, personally or by
agent or attorney.

Section 7.03. Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may become a creditor of, or otherwise deal with, the
Company or any of its Affiliates with the same rights it would have if it were
not Trustee. However, in the event that the Trustee acquires any conflicting
interest as described in the TIA, it must eliminate such conflict within
90 days, apply to the Commission for permission to continue as trustee or
resign. Any Agent may do the same with like rights and duties. The Trustee is
also subject to Sections 7.10 and 7.11 hereof.

Section 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, it shall not be accountable for the
Company’s use of the proceeds from the Notes or any money paid to the Company or
upon the Company’s direction under any provision of this Indenture, it shall not
be responsible for the use or application of any money received by any Paying
Agent other than the Trustee, and it shall not be responsible for any statement
or recital herein or any statement in the Notes or any other document in
connection with the sale of the Notes or pursuant to this Indenture other than
its certificate of authentication.

Section 7.05. Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal, premium, interest or
Additional Interest on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.

Section 7.06. Reports by Trustee to Holders of the Notes.

(a) Within 60 days after each May 15 beginning with the May 15 following the
date hereof, and for so long as Notes remain outstanding, the Trustee shall mail
to the Holders of the Notes a brief report dated as of such reporting date that
complies with TIA Section 313(a) (but if no event described in TIA Section
313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also shall comply with TIA
Section 313(b)(2). The Trustee shall also transmit by mail all reports as
required by TIA Section 313(c).

(b) A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed to the Company and filed with the Commission and each stock
exchange on which the Notes are listed in accordance with TIA Section 313(d).
The Company shall promptly notify the Trustee when the Notes are listed on any
stock exchange or any delisting thereof.

Section 7.07. Compensation and Indemnity.

(a) The Company shall pay to the Trustee from time to time such reasonable
compensation for its acceptance of this Indenture and services, including for
any agent capacity in which it acts, hereunder as may be agreed between the
Trustee and the Company. The Trustee’s compensation shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

(b) The Company shall indemnify the Trustee and its officers, directors,
employees, representatives and agents against any and all losses, liabilities or
expenses incurred by it, including for any agent capacity in which it acts,
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against the Company (including this Section 7.07) and defending itself
against any claim (whether asserted by either of the Company or any Holder or
any other person) or liability in connection with the exercise or performance of
any of its powers or duties hereunder, except to the extent any such loss,
liability or expense may be attributable to its negligence, bad faith or willful
misconduct. The Trustee shall notify the Company promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Company shall not
relieve the Company of its obligations hereunder unless the failure to notify
the Company impairs the Company’s ability to defend such claim. The Company
shall defend the claim and the Trustee shall cooperate in the defense. The
Trustee may have separate counsel and the Company shall pay the reasonable fees
and expenses of such counsel. The Company need not pay for any settlement made
without its consent.

(c) The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture and resignation or removal of the
Trustee.

(d) To secure the Company’s payment obligations in this Section, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes. Such Lien shall survive the satisfaction and discharge of this
Indenture and resignation or removal of the Trustee.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (7) or (8) of subsection 6.01(a) hereof occurs, the
expenses and the compensation for the services (including the fees and expenses
of its agents and counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.

(f) The Trustee shall comply with the provisions of TIA Section 313(b)(2) to the
extent applicable.

Section 7.08. Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

(d) If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of Notes of at least 10% in principal amount of the then outstanding
Notes may petition at the expense of the Company any court of competent
jurisdiction for the appointment of a successor Trustee.

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

(f) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Thereupon, the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to the Holders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.

(g) If the Trustee is removed without cause, all of the Trustee’s fees and
expenses incurred prior to such removal shall be paid to the Trustee promptly.

Section 7.09. Successor Trustee by Merger, Etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another Person, the
successor Person without any further act shall be the successor Trustee.

Section 7.10. Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50.0
million as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
Section 310(a)(1), (2) and (5). The Trustee is subject to TIA Section 310(b).

Section 7.11. Preferential Collection of Claims Against Company.

The Trustee is subject to TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.
The Trustee hereby waives any right to set-off any claim that it may have
against the Company in any capacity (other than as Trustee and Paying Agent)
against any of the assets of the Company held by the Trustee; provided, however,
that if the Trustee is or becomes a lender of any other Indebtedness permitted
hereunder to be pari passu with the Notes, then such waiver shall not apply to
the extent of such Indebtedness.

ARTICLE EIGHT

DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

The Company may, at its option, at any time, elect to have either Section 8.02
or 8.03 hereof be applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article Eight.

Section 8.02. Legal Defeasance and Discharge.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Company shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture (and the Trustee, on demand of
and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in
Section 8.04 hereof, and as more fully set forth in such Section, payments in
respect of the principal of, premium, if any, interest and Additional Interest,
if any, on such Notes when such payments are due, (b) the Company’s obligations
with respect to such Notes under Article 2 concerning issuing temporary Notes,
registration of Notes and mutilated, destroyed, lost or stolen Notes and the
Company’s obligations under Section 4.02 hereof, (c) the rights, powers, trusts,
duties and immunities of the Trustee hereunder and the Company’s obligations in
connection therewith and (d) this Article 8. Subject to compliance with this
Article 8, the Company may exercise its option under this Section 8.02
notwithstanding the prior exercise of its option under Section 8.03 hereof.

Section 8.03. Covenant Defeasance.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.03, 4.07, 4.08, 4.09, 4.10, 4.11,
4.12, 4.13, 4.14, 4.16, 4.17, 4.19 and 4.21 and shall not be subject to clause
(3) of subsection 5.01(a) hereof with respect to the outstanding Notes on and
after the date the conditions set forth in Section 8.04 are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants and conditions, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Section 6.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes shall
be unaffected thereby. In addition, upon the Company’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, clauses (3)
through (6) of subsection 6.01(a) shall not constitute Events of Default.

Section 8.04. Conditions to Legal or Covenant Defeasance.

(a) The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:

(1) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, and interest and premium and Additional
Interest, if any, on the outstanding Notes on the Stated Maturity or on the
applicable redemption date, as the case may be, and the Company must specify
whether the Notes are being defeased to maturity or to a particular redemption
date;

(2) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that (A) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling or (B) since the date of this Indenture, there
has been a change in the applicable federal income tax law, in either case to
the effect that, and based thereon such Opinion of Counsel shall confirm that,
the Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Legal Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;

(3) in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

(4) no Default or Event of Default shall have occurred and be continuing either:
(A) on the date of such deposit; or (B) insofar as the Events of Default set
forth in clauses (7) and (8) of subsection 6.01(a) are concerned, at any time in
the period ending on the 123rd day after the date of deposit;

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under any material agreement or instrument
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries is bound;

(6) the Company must have delivered to the Trustee an Opinion of Counsel to the
effect that the defeasance trust does not constitute, or is qualified as, a
regulated investment company under the Investment Company Act of 1940;

(7) if the Notes are to be redeemed prior to their Stated Maturity, the Company
must deliver to the Trustee irrevocable instructions to redeem all of the Notes
on the specified redemption date; and

(8) the Company must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

(a) Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Additional Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

(b) The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

(c) Anything in this Article Eight to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under subsection
8.04(a) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06. Repayment to the Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any,
interest, or additional interest, if any, on any Note and remaining unclaimed
for two years after such principal, and premium, if any, interest, or Additional
Interest, if any, has become due and payable shall be paid to the Company on its
request or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Note shall thereafter look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Company.

Section 8.07. Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

ARTICLE NINE

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Without Consent of Holders of Notes.

(a) Notwithstanding subsection 9.02(e) of this Indenture, the Company and the
Trustee may amend or supplement this Indenture or the Notes without the consent
of any Holder of a Note:

(1) to cure any ambiguity, defect or inconsistency;

(2) to make any change that does not adversely affect the rights of any holder
of the Notes in any material respect;

(3) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(4) to provide for the assumption of the Company’s obligations to Holders of
Notes in the case of a merger or consolidation or sale of all or substantially
all of the Company’s assets;

(5) to make any change that would provide any additional rights or benefits to
the Holders of Notes or that does not adversely affect the legal rights under
this Indenture of any such Holder;

(6) to comply with requirements of the Commission in order to effect or maintain
the qualification of this Indenture under the TIA;

(7) to comply with Section 4.21, including to release any Subsidiary Guarantor
upon its sale or designation as an Unrestricted Subsidiary or other permitted
release from its Guarantee in accordance with this Indenture;

(8) to provide a Guarantee of the Notes by one or more Subsidiaries of the
Company;

(9) to evidence and provide for the acceptance of appointment of a successor
Trustee; or

(10) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture.

(b) Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of any documents requested under
subsection 7.02(b) hereof, the Trustee shall join with the Company in the
execution of any amended or supplemental Indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.

Section 9.02. With Consent of Holders of Notes.

(a) Except as otherwise provided in this Section 9.02, the Company and the
Trustee may amend or supplement this Indenture or the Notes with the consent of
the Holders of at least a majority in principal amount of the Notes then
outstanding (including, without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for, Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default or
compliance with any provision of this Indenture or the Notes may be waived with
the consent of the Holders of a majority in principal amount of the then
outstanding Notes (including Additional Notes, if any) (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes).

(b) The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any indenture
supplemental hereto. If a record date is fixed, the Holders on such record date,
or its duly designated proxies, and only such Persons, shall be entitled to
consent to such supplemental indenture, whether or not such Holders remain
Holders after such record date; provided that unless such consent shall have
become effective by virtue of the requisite percentage having been obtained
prior to the date which is 90 days after such record date, any such consent
previously given shall automatically and without further action by any Holder be
cancelled and be of no further effect.

(c) Upon the request of the Company accompanied by a Board Resolution
authorizing the execution of any such amendment or supplement to this Indenture,
and upon the filing with the Trustee of evidence satisfactory to the Trustee of
the consent of the Holders of Notes as aforesaid, and upon receipt by the
Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amendment or supplement unless
such amendment or supplement directly affects the Trustee’s own rights, duties
or immunities under this Indenture or otherwise, in which case the Trustee may
in its discretion, but shall not be obligated to, enter into such amendment or
supplement.

(d) It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

(e) After an amendment, supplement or waiver under this Section becomes
effective, the Company shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a majority in
aggregate principal amount of the then outstanding Notes (including Additional
Notes, if any) may waive compliance in a particular instance by the Company with
any provision of this Indenture, or the Notes. However, without the consent of
each Holder affected, an amendment or waiver under this Section 9.02 may not
(with respect to any Notes held by a non-consenting Holder):

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed maturity of any Note or alter
the provisions, or waive any payment, with respect to the redemption of the
Notes;

(3) reduce the rate of or change the time for payment of interest on any Note;

(4) waive a Default or Event of Default in the payment of principal of, or
interest, or premium or Additional Interest, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes and a waiver of the payment default that
resulted from such acceleration);

(5) make any Note payable in money other than U.S. dollars;

(6) make any change in Section 6.04 or 6.07;

(7) impair the right to institute suit for the enforcement of any payment on or
with respect to the Notes;

(8) except as otherwise permitted under Section 5.01, consent to the assignment
or transfer by the Company of any of their rights or obligations under this
Indenture; or

(9) make any change in this subsection 9.02(c).

Section 9.03. Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in a document that complies with the TIA as then in effect.

Section 9.04. Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 9.05. Notation on or Exchange of Notes.

(a) The Trustee may place an appropriate notation about an amendment, supplement
or waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

(b) Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

Section 9.06. Trustee to Sign Amendments, Etc.

The Trustee shall sign any amendment or supplement to this Indenture or any Note
authorized pursuant to this Article Nine if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
The Company may not sign an amendment or supplemental Indenture or Note until
its Board of Directors approves it. In executing any amendment or supplement or
Note, the Trustee shall be entitled to receive and (subject to Section 7.01
hereof) shall be fully protected in relying upon an Officers’ Certificate and an
Opinion of Counsel stating that the execution of such amendment or supplement is
authorized or permitted by this Indenture.

ARTICLE TEN

SATISFACTION AND DISCHARGE

Section 10.01. Satisfaction and Discharge.

(a) This Indenture shall be discharged and shall cease to be of further effect
as to all Notes issued hereunder, when:

(1) either:

(A) all Notes that have been authenticated (except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has
theretofore been deposited in trust and thereafter repaid to the Company) have
been delivered to the Trustee for cancellation; or

(B) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise or will become due and payable within one year and the Company has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars,
non-callable Government Securities, or a combination thereof, in such amounts as
will be sufficient without consideration of any reinvestment of interest, to pay
and discharge the entire indebtedness on the Notes not delivered to the Trustee
for cancellation for principal, premium and Additional Interest, if any, and
accrued interest to the Stated Maturity or the date of maturity or redemption;

(2) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit or shall occur as a result of such deposit and such deposit
will not result in a breach or violation of, or constitute a default under, any
material agreement or instrument to which the Company is a party or by which the
Company is bound;

(3) the Company has paid or caused to be paid all sums payable by it under this
Indenture; and

(4) the Company has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or the redemption date, as the case may be.

(b) In addition, the Company must deliver an Officers’ Certificate and an
Opinion of Counsel to the Trustee stating that all conditions precedent to
satisfaction and discharge have been satisfied.

(c) Notwithstanding subsection (a) of this Section 10.01 above, the Trustee
shall pay to the Company from time to time upon its request any cash or
Government Securities held by it as provided in this section which, in the
opinion of a nationally recognized firm of independent public accountants
expressed in a written certification delivered to the Trustee, are in excess of
the amount thereof that would then be required to be deposited to effect a
satisfaction and discharge under this Article Ten.

(d) After the conditions to discharge contained in this Article Ten have been
satisfied, and the Company has paid or caused to be paid all other sums payable
hereunder by the Company, and delivered to the Trustee an Officers’ Certificate
and Opinion of Counsel, each stating that all conditions precedent to
satisfaction and discharge have been satisfied, the Trustee upon written request
shall acknowledge in writing the discharge of the obligations of the Company
under this Indenture.

Section 10.02. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 10.03 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee pursuant
to Section 10.01 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Additional Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

Section 10.03. Repayment to the Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium or Additional Interest, if any, or interest
has become due and payable shall be paid to the Company on its request or (if
then held by the Company) shall be discharged from such trust; and the Holder of
such Note shall thereafter look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may at the expense of the Company cause to be
published once, in the New York Times or The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
shall be repaid to the Company.

ARTICLE ELEVEN

MISCELLANEOUS

Section 11.01. Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA Section 318(c), the imposed duties shall control.

Section 11.02. Notices.

(a) Any notice or communication by the Company, on the one hand, or the Trustee
on the other hand, to the other is duly given if in writing and delivered in
Person or mailed by first class mail (registered or certified, return receipt
requested), telecopier or overnight air courier guaranteeing next day delivery,
to the others’ address:

If to the Company :

IKON Office Solutions, Inc.
70 Valley Stream Parkway,
Malvern, PA 19355
Facsimile: (610) 408-7028

Attention: Chief Executive Officer and Chief Financial Officer

With a copy to:

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Facsimile: (212) 474-3700

Attention: Andrew J. Pitts, Esq.

If to the Trustee:

The Bank of New York
Corporate Finance Unit
101 Barclay Street — Floor 8W
New York, NY 10286
Facsimile: (646) 835-8457

Attention: Corporate Finance Unit

(b) The Company or the Trustee, by notice to the other may designate additional
or different addresses for subsequent notices or communications.

(c) All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; three Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

(d) Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA Section 313(c), to the extent required by the TIA. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders.

(e) Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance on such waiver.

(f) In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

(g) If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.

(h) If the Company mails a notice or communication to Holders, it shall mail a
copy to the Trustee and each Agent at the same time.

Section 11.03. Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to its rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and any other Person shall have the protection of TIA
Section 312(c).

Section 11.04. Certificate and Opinion as to Conditions Precedent.

(a) Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 11.05 hereof)
stating that, in the opinion of such counsel (who may rely upon and Officers’
Certificate as to matters of fact), all such conditions precedent and covenants
have been satisfied.

Section 11.05. Statements Required in Certificate or Opinion.

(a) Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA Section 314(a)(4)) shall comply with the provisions of TIA
Section 314(e) and shall include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 11.06. Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 11.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of the Company, as
such, shall have any liability for any obligations of the Company under the
Notes, this Indenture, or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. This waiver and release are part of the
consideration for issuance of the Notes.

Section 11.08. Governing Law.

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE AND THE NOTES.

Section 11.09. Consent to Jurisdiction.

Any legal suit, action or proceeding arising out of or based upon this Indenture
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City of New York or the courts of the State of New York in each case located in
the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the non-exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of any process, summons, notice or document
by mail (to the extent allowed under any applicable statute or rule of court) to
such party’s address set forth above shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court has been
brought in an inconvenient forum.

Section 11.10. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or any of its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

Section 11.11. Successors.

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors.

Section 11.12. Severability.

In case any provision in this Indenture or the Notes shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 11.13. Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 11.14. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agents duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company if made in the manner
provided in this Section 11.14.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such witness, notary or officer the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient.

(c) Notwithstanding anything to the contrary contained in this Section 11.14,
the principal amount and serial numbers of Notes held by any Holder, and the
date of holding the same, shall be proved by the register of the Notes
maintained by the Registrar as provided in Section 2.04 hereof.

(d) If the Company shall solicit from the Holders of the Notes any request,
demand, authorization, direction, notice, consent, waiver or other Act, the
Company may, at its option, by or pursuant to a Board Resolution, fix in advance
a record date for the determination of Holders entitled to give such request,
demand, authorization, direction, notice, consent, waiver or other Act, but the
Company shall have no obligation to do so. Notwithstanding TIA Section 316(c),
such record date shall be the record date specified in or pursuant to such Board
Resolution, which shall be a date not earlier than the date 30 days prior to the
first solicitation of Holders generally in connection therewith or the date of
the most recent list of Holders forwarded to the Trustee prior to such
solicitation pursuant to Section 2.06 hereof and not later than the date such
solicitation is completed. If such a record date is fixed, such request, demand,
authorization, direction, notice, consent, waiver or other Act may be given
before or after such record date, but only the Holders of record at the close of
business on such record date shall be deemed to be Holders for the purposes of
determining whether Holders of the requisite proportion of the then outstanding
Notes have authorized or agreed or consented to such request, demand,
authorization, direction, notice, consent, waiver or other Act, and for that
purpose the then outstanding Notes shall be computed as of such record date;
provided that no such authorization, agreement or consent by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than eleven months after the
record date.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the Holder of every Note issued upon the registration or transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Note.

(f) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Note may do so itself with regard
to all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

Section 11.15. Benefit of Indenture.

Nothing, in this Indenture or in the Notes, express or implied, shall give to
any Person, other than the parties hereto, any Paying Agent, any Registrar and
its successors hereunder, and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

Section 11.16. Table of Contents, Headings, Etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

[SIGNATURE PAGES FOLLOW]

4

Very truly yours,

IKON Office Solutions, Inc.

         
By:
  /s/ KATHLEEN M. BURNS  
     

 
  Name:
Title:   Kathleen M. Burns
Vice President and Treasurer

* N.A. means not applicable. This Cross-Reference Table is not part of the
Indenture

5

The Bank of New York, as Trustee

     
By:
  /s/ MARY LAGUMINA
 
   
 
  Name: Mary Lagumina
Title: Vice President

6

EXHIBIT A

[Face of Note]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.07(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.12 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:



  (A)   SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED,
ONLY



  (i)   (a) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(d) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 903 OR 904 UNDER THE SECURITIES ACT, (e) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) OF THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR
TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $100,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT
SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (f) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL, IF THE ISSUER SO REQUESTS),



  (ii)   TO THE ISSUER, OR



  (iii)   PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND



  (B)   THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE.

7





CUSIP [ ]

No. **$ **

IKON OFFICE SOLUTIONS, INC.

7.75% SENIOR NOTES DUE 2015

Issue Date:

IKON Office Solutions, Inc., an Ohio corporation (the “Company”, which term
includes any successor under the Indenture hereinafter referred to), for value
received, promises to pay to CEDE & CO., or its registered assigns, the
principal sum of [Amount of Note] ($ ) on September 15, 2015.

Interest Payment Dates: March 15 and September 15, commencing March 15, 2006.

Record Dates: March 1 and September 1.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

[SIGNATURE PAGE FOLLOWS]

8

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

IKON OFFICE SOLUTIONS, INC.

By:
Name:
Title:


9

(Trustee’s Certificate of Authentication)

This is one of the 7.75% Senior Notes due 2015 described in the within-mentioned
Indenture.

Dated:

The Bank of New York,

as Trustee

By:      

Authorized Signatory

10

[Reverse Side of Note]

IKON OFFICE SOLUTIONS, INC.

7.75% Senior Notes due 2015

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest. The Company promises to pay interest on the principal amount of
this Note at 7.75% per annum from the date hereof until maturity and shall pay
the additional interest, if any, payable pursuant to Section 4 of the
Registration Rights Agreement referred to below. The Company shall pay interest
and additional interest, if any, semi-annually in arrears on March 15 and
September 15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day (each an “Interest Payment Date”). Interest on the Notes
shall accrue from the date of original issuance or if interest has already been
paid from the most recent interest payment date to which interest has been paid;
provided that if there is no existing Default in the payment of interest, and if
this Note is authenticated between a record date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
next succeeding Interest Payment Date; provided further that the first Interest
Payment Date shall be March 15, 2006. The Company shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at a rate that is 1%
per annum in excess of the rate then in effect, to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and additional interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate to the extent lawful. Interest shall be computed on the basis of a
360-day year of twelve 30-day months.

2. Method of Payment. The Company shall pay interest on the Notes (except
defaulted interest) and additional interest, if any, to the Persons who are
registered Holders of Notes at the close of business on the record date
immediately preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.13 of the Indenture with respect to defaulted interest and
in Sections 3.07 and 3.08 of the Indenture with respect to redemptions and
offers to repurchase. All payments on Notes shall be made at the office or
agency of the Paying Agent and Registrar within the City and State of New York
unless the Company elects to make interest payments by check mailed to the
Holders at their addresses set forth in the register of Holders. Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

3. Paying Agent and Registrar. Initially, the Trustee under the Indenture shall
act as Paying Agent and Registrar. The Company may change any Paying Agent or
Registrar without prior notice to any Holder. The Company or any of its
Subsidiaries may act in any such capacity.

4. Indenture. The Company issued the Notes under an Indenture dated as of
September 21, 2005 (“Indenture”) among the Company and the Trustee. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended. The Notes
are subject to all such terms, and Holders are referred to the Indenture and
such Act for a statement of such terms. To the extent any provision of this Note
conflicts with the express provisions of the Indenture, the provisions of the
Indenture shall govern and be controlling. The Indenture pursuant to which this
Note is issued provides that an unlimited aggregate principal amount of
Additional Notes may be issued thereunder.

5. Optional Redemption. (a) Except as set forth in paragraph 5(b) below, the
Company shall not have the option to redeem any Notes prior to September 15,
2010. On or after September 15, 2010, the Company may redeem the Notes, in whole
or in part, upon not less than 30 nor more than 60 days’ prior notice, at the
redemption prices (expressed as percentages of principal amount) set forth below
plus accrued and unpaid interest and additional interest, if any, thereon, to,
but not including the applicable redemption date, if redeemed during the
twelve-month period beginning on September 15, of the years indicated below:

         
Year
  Percentage

2010
    103.8750 %
2011
    102.5833 %
2012
    101.2917 %
2013 and thereafter
    100.0000 %

(b) Notwithstanding the foregoing, at any time prior to September 15, 2008, the
Company may redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture (including any Additional Notes) at a redemption price of
107.750% of the principal amount thereof, plus accrued and unpaid interest and
additional interest, if any, to, but not including, the redemption date, with
the net cash proceeds of one or more Public Equity Offerings; provided that
(A) at least 65% of the aggregate principal amount of the Notes issued under the
Indenture remains outstanding immediately after the occurrence of such
redemption, excluding Notes held by the Company or its Subsidiaries; and (B) the
redemption must occur within 90 days of the date of the closing of such Public
Equity Offering.

6. Mandatory Redemption. The Company shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. Repurchase at Option of Holder.

(a) Repurchase Upon a Change of Control. If a Change of Control occurs, each
Holder of Notes shall have the right to require the Company to repurchase all or
any part (equal to $1,000 or an integral multiple thereof) of that Holder’s
Notes pursuant to an offer by the Company (a “Change of Control Offer”), on the
terms set forth in the Indenture, at an offer price (a “Change of Control
Payment”) in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest and additional interest, if any,
thereon, to, but not including, the Change of Control Payment Date (as defined
below), which date will be no earlier than the date of such Change of Control.
Within ten days following any Change of Control, the Company shall mail a notice
to each Holder describing the transaction or transactions that constitute the
Change of Control and offering to repurchase Notes on a date (the “Change of
Control Payment Date”) specified in such notice, which date shall be no earlier
than 30 days and no later than 60 days from the date such notice is mailed,
pursuant to the procedures required by the Indenture and described in such
notice.

(b) Repurchase with Proceeds from Asset Sale. Within 360 days after the receipt
of any Net Proceeds from an Asset Sale, the Company or a Restricted Subsidiary
may apply such Net Proceeds at its option: to repay (i) Indebtedness secured by
such assets; (ii) Indebtedness under a Credit Facility or (iii) Indebtedness of
a Restricted Subsidiary of the Company and, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto; or to purchase Replacement Assets or to make a capital
expenditure in or that are used or useful in a Permitted Business. Pending the
final application of any such Net Proceeds, the Company may temporarily reduce
revolving credit borrowings or otherwise invest such Net Proceeds in any manner
that is not prohibited by the Indenture.

Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the preceding paragraph within 360 days after the receipt of such Net
Proceeds (or, if later, 90 days after the execution of any agreement with
respect to such application, which agreement is signed within 360 days after the
date of the receipt of such Net Proceeds) will constitute “Excess Proceeds.”
Within 30 days after the aggregate amount of Excess Proceeds exceeds
$20.0 million, the Company will make an offer (an “Asset Sale Offer”) to all
Holders of Notes and all holders of other Indebtedness that is pari passu with
the Notes containing provisions similar to those set forth in the Indenture with
respect to offers to purchase with the proceeds of sales of assets to purchase
the maximum principal amount of Notes and such other pari passu Indebtedness
that may be purchased out of the Excess Proceeds. The offer price in any Asset
Sale Offer will be equal to 100% of principal amount plus accrued and unpaid
interest and additional interest, if any, to, but not including, the date of
purchase, and will be payable in cash. If any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use such Excess Proceeds
for any purpose not otherwise prohibited by the Indenture. If the aggregate
principal amount of Notes and such other pari passu Indebtedness tendered into
such Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall
select the Notes and such other pari passu Indebtedness to be purchased on a pro
rata basis based on the principal amount of Notes and such other pari passu
Indebtedness tendered. Upon completion of each Asset Sale Offer, the amount of
Excess Proceeds shall be reset at zero.

8. Denominations, Transfer, Exchange. The Notes are in registered form without
interest coupons in denominations of $1,000 and integral multiples of $1,000.
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company is not required to transfer or exchange
any Note selected for redemption. Also, the Company is not required to transfer
or exchange any Note (1) for a period of 15 days before a selection of Notes to
be redeemed or (2) tendered and not withdrawn in connection with a Change of
Control Offer or an Asset Sale Offer. Transfer may be restricted as provided in
the Indenture.

9. Persons Deemed Owners. The registered Holder of a Note will be treated as its
owner for all purposes.

10. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of at least a majority in principal amount of the then outstanding Notes
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, the Notes), and subject to certain
exceptions, an existing default or compliance with any provision of the
Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, the Notes). Without the consent of any Holder of a Note,
the Indenture or the Notes may be amended or supplemented to, among other
things, cure any ambiguity, defect or inconsistency, or to make any change that
does not adversely affect the rights under the Indenture of any such Holder in
any material respect.

11. Defaults and Remedies. In the case of an Event of Default arising from
certain events of bankruptcy or insolvency with respect to the Company all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the then outstanding Notes
may declare all the Notes to be due and payable immediately by notice in writing
to the Company specifying the Event of Default. Holders of the Notes may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
However, the Trustee may refuse to follow any direction that conflicts with law
or the Indenture, that may involve the Trustee in personal liability, or that
the Trustee determines in good faith may be unduly prejudicial to the rights of
Holders of Notes not joining in the giving of such direction, and may take any
other action it deems proper that is not inconsistent with any such direction
received from Holders of Notes. The Trustee may withhold from Holders of the
Notes notice of any Default or Event of Default (except a Default or Event of
Default relating to the payment of principal, interest or Additional Interest)
if it determines that withholding notice is in their interest. Holders of a
majority in aggregate principal amount of the then outstanding Notes by notice
to the Trustee may, on behalf of the Holders of all of the Notes, rescind and
annul a declaration of acceleration pursuant to Section 6.02 of the Indenture,
and its consequences, if certain conditions are satisfied, and waive any related
existing Default or Event of Default, except an Event of Default in the payment
of interest or additional interest on, or the principal of, the Notes, if
certain conditions are satisfied.

12. Trustee Dealings with Company. The Trustee in its individual or any other
capacity may become the owner or pledgee of Notes and may be or become a
creditor of, or otherwise deal with, the Company or any of its Affiliates with
the same rights it would have if it were not Trustee.

13. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Company, as such, shall have any liability for any
obligations of the Company under the Notes, the Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.

14. Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

15. Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes. In addition to the rights provided to Holders under the
Indenture, Holders of Restricted Global Notes and Restricted Definitive Notes
shall have all the rights set forth in the Registration Rights Agreement dated
as of September 21, 2005, between the Company and the parties named on the
signature pages thereof or, in the case of Additional Notes, Holders of
Restricted Global Notes and Restricted Definitive Notes shall have the rights
set forth in one or more registration rights agreements, if any, between the
Company and the other parties thereto, relating to rights given by the Company
to the purchasers of Additional Notes (the “Registration Rights Agreement”).

16. CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Company has caused CUSIP numbers
to be printed on the Notes and the Trustee will use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

17. Copies of Documents. The Company shall furnish to any Holder upon written
request and without charge a copy of the Indenture and/or the Registration
Rights Agreement. Requests may be made to:

If to the Company:

IKON Office Solutions, Inc.
70 Valley Stream Parkway,
Malvern, PA 19355
Facsimile: (610) 408-7028

Attention: Chief Executive Officer and Chief Financial Officer

11

Assignment Form

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:

(Insert assignee’s legal name)

(Insert assignee’s soc. sec. or tax I.D. no.)

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

Date:

Your Signature:

(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:

• Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

12

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

Section 4.10 Section 4.14

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

$_________________

Date:

Your Signature:

(Sign exactly as your name appears on the face of this Note)

Tax Identification No.:

Signature Guarantee*:



  *   Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor acceptable to the Trustee).

13





[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

                                                          Principal Amount at  
          Amount of Decrease in   Amount of Increase in   Maturity   Signature
of         Principal Amount at   Principal Amount at   of this Global Note  
Authorized Officer         Maturity   Maturity   Following such   of Trustee or
Date of Exchange   of this Global Note   of this Global Note   decrease (or
increase)   Note Custodian

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF LEGENDED REGULATION S GLOBAL NOTE

The following exchanges of a part of this Legended Regulation S Global Note for
an interest in another Global Note or of other Restricted Global Notes for an
interest in this Legended Regulation S Global Note, have been made:

                                                          Principal Amount at  
          Amount of Decrease in   Amount of Increase in   Maturity   Signature
of         Principal Amount at   Principal Amount at   of this Global Note  
Authorized Officer         Maturity   Maturity   Following such   of Trustee or
Date of Exchange   of this Global Note   of this Global Note   decrease (or
increase)   Note Custodian

14

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

IKON Office Solutions, Inc.
70 Valley Stream Parkway,
Malvern, PA 19355
Attention: Chief Financial Officer

The Bank of New York

Corporate Finance Unit

101 Barclay Street — Floor 8W

New York, NY 10286

Re: 7.75% Senior Notes due 2015

Reference is hereby made to the Indenture, dated as of September 21, 2005 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”), and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

     (the “Transferor”) owns and proposes to transfer the Note[s] or interest in
such Note[s] specified in Annex A hereto, in the principal amount at maturity of
$     in such Note[s] or interests (the “Transfer”), to      (the “Transferee”),
as further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the Securities Act
of 1933, as amended (the “Securities Act”), and, accordingly, the Transferor
hereby further certifies that the beneficial interest or Definitive Note is
being transferred to a Person that the Transferor reasonably believed and
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

2. Check if Transferee will take delivery of a beneficial interest in a Legended
Regulation S Global Note, or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person (other than an Initial Purchaser). Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Legended Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.

3. Check and complete if Transferee will take delivery of a Restricted
Definitive Note pursuant to any provision of the Securities Act other than
Rule 144A or Regulation S. The Transfer is being effected in compliance with the
transfer restrictions applicable to beneficial interests in Restricted Global
Notes and Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

(a) such Transfer is being effected to the Company or a subsidiary thereof; or

(b) such Transfer is being effected to an Institutional Accredited Investor and
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor hereby
further certifies that it has not engaged in any general solicitation within the
meaning of Regulation D under the Securities Act and the Transfer complies with
the transfer restrictions applicable to Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) an opinion of counsel provided by the Transferor or the Transferee (a
copy of which the Transferor has attached to this certification), to the effect
that such Transfer is in compliance with the Securities Act. Upon consummation
of the proposed Transfer in accordance with the terms of the Indenture, the
transferred Definitive Note will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Definitive Note and in
the Indenture and the Securities Act.

4. Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) Check if Transfer is Pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and, in the case of a transfer from a Restricted Global Note or a
Restricted Definitive Note, the Transferor hereby further certifies that (a) the
Transfer is not being made to a person in the United States and (x) at the time
the buy order was originated, the Transferee was outside the United States or
such Transferor and any Person acting on its behalf reasonably believed and
believes that the Transferee was outside the United States or (y) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither such Transferor nor any Person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States, (b) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S under the Securities
Act, (c) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and (d) the transfer is not
being made to a U.S. Person or for the account or benefit of a U.S. Person, and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(c) Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

15

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

Dated:

[Insert Name of Transferor]

By:
Name:
Title:


16

ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(A) a beneficial interest in the:

(i) 144A Global Note (CUSIP      ); or



  (ii)   Regulation S Global Note (CUSIP      ); or

(B) a Restricted Definitive Note.

2. After the Transfer the Transferee will hold:

[CHECK ONE]

(A) a beneficial interest in the:

(i) 144A Global Note (CUSIP      ); or

(ii) Regulation S Global Note (CUSIP      ); or

(iii) Unrestricted Global Note (CUSIP      ); or

(B) a Restricted Definitive Note; or

(C) an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

17

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

IKON Office Solutions, Inc.
70 Valley Stream Parkway,
Malvern, PA 19355

Attention: Chief Financial Officer

The Bank of New York

Corporate Finance Unit

101 Barclay Street — Floor 8W

New York, NY 10286

Attention: Corporate Finance Unit

Re: 7.75% Senior Notes due 2015

Reference is hereby made to the Indenture, dated as of September 21, 2005 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”), and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

     (the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount at maturity of $     in such
Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note.

(a) Check if Exchange is from beneficial interest in a Restricted Global Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount
at maturity, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

(b) Check if Exchange is from beneficial interest in a Restricted Global Note to
Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) Check if Exchange is from Restricted Definitive Note to beneficial interest
in an Unrestricted Global Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

(d) Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes.

(a) Check if Exchange is from beneficial interest in a Restricted Global Note to
Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount at maturity, the Owner hereby certifies that the
Restricted Definitive Note is being acquired for the Owner’s own account without
transfer. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the Restricted Definitive Note issued will continue to
be subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Definitive Note and in the Indenture and the
Securities Act.

(b) Check if Exchange is from Restricted Definitive Note to beneficial interest
in a Restricted Global Note. In connection with the Exchange of the Owner’s
Restricted Definitive Note for a beneficial interest in the [CHECK ONE] :

144A Global Note, :

Regulation S Global Note, :

with an equal principal amount at maturity, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

Dated:

[Insert Name of Transferor]

By:
Name:
Title:


18

EXHIBIT D

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

IKON Office Solutions, Inc.
70 Valley Stream Parkway,
Malvern, PA 19355

Attention: Chief Financial Officer

The Bank of New York

Corporate Finance Unit

101 Barclay Street — Floor 8W

New York, NY 10286

Attention: Corporate Finance Unit

Re: 7.75% Senior Notes due 2015

Reference is hereby made to the Indenture, dated as of September 21, 2005 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”) and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

In connection with our proposed purchase of $     aggregate principal amount of:

(a) beneficial interest in a Global Note, or

(b) a Definitive Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the United States Securities Act of
1933, as amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we shall do so
only (A) to the Company or any subsidiary thereof, (B) in accordance with
Rule 144A under the Securities Act to a “qualified institutional buyer” (as
defined therein), (C) to an institutional “accredited investor” (as defined
below) that, prior to such transfer, furnishes (or has furnished on its behalf
by a U.S. broker-dealer) to you and to the Company a signed letter substantially
in the form of this letter and an Opinion of Counsel in form reasonably
acceptable to the Company to the effect that such transfer is in compliance with
the Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of Rule
144(k) under the Securities Act or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
person purchasing the Definitive Note or beneficial interest in a Global Note
from us in a transaction meeting the requirements of clauses (A) through (E) of
this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

Dated:

[Insert Name of Accredited Investor]

By:
Name:
Title:


19